 NATIONAL GAS COMPANYCase No. 14-RC-1778273We find, in agreement with the parties, that the following consti-tute a unit appropriate for collective bargaining within the meaningof Section 9 (b) of the Act:All employees at the Employer's bulk plant located at 125 PotomacStreet, St. Louis, Missouri, excluding truck drivers, professional em-ployees, guards, and all supervisors as defined in the Act.We shall direct separate elections in the units found appropriateabove and in the following voting groups :(a)All production and maintenace employees at the Employer'srefinery in East St. Louis, Illinois, including the cafeteria employees,but excluding the office clerical employees, professional employees,guards,11 and all supervisors as defined in the Act. (Case No.14-RC-1777.)(b)All office clerical employees in the Employer's refinery at EastSt.Louis, Illinois, excluding all other employees, ' professional em-ployees, confidential employees, guards,12 and all supervisors as definedin the Act. (Case No. 14-RD-55.)[Text of Direction of Elections omitted from publication in thisvolume.]11Excluded under this category are all employees of the guard department.See footnote 11.NATIONAL GAS COMPANYandUNITED GAS, COKE AND CHEMICALWORKERS, C. I. O.Case No. 14-CA-480.May 27, 1952Decision and OrderOn August 3, 1951, Trial Examiner Eugene F. Frey issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.TheRespondent's request for oral argument is hereby denied because therecord, exceptions, and brief, in our opinion, adequately present theissues and the positions of the parties.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error was committed.IPursuantto theprovisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston,Murdock, and Styles].99 NLRB No. 44. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner only insofar as they are consistentwith our findings, conclusions, and order herein set forth.1.The Trial Examiner found that the Respondent is engaged incommerce within the meaning of the Act. The Respondent exceptsto this finding on several grounds.The Respondent contends that its sales of bottled gas to cotton ginsthat buy, gin, and sell cotton for their own account should not beconsidered in applying jurisdictional standards established by theBoard in theHollow Tree Lumber Company,91 NLRB 635, andTheRutledge Paper Products, Inc.,91 NLRB 625.During the period from April 30, 1949, to April 30, 1950, the Re-spondent sold and delivered gas in the amount of $31,242.94 to 44gins, all located in Missouri, for drying cotton andrunning engines.Each of these gins annually buys from farmers, gins, and sells cottonvalued inexcessof $50,000; the total value of cotton handled by themannually exceeds $9,000,000.With s, few exceptions, those gins shipthe cotton after ginning to various compresses or warehouses locatedinMissouri, receiving negotiable warehouse receipts therefor.Titleto the cotton rests in the holders of the receipts.These receipts thenare sold by the gins to brokers or mill representatives, who eitherdirect the warehouses to ship the cotton or sell it to other buyers who,in turn, direct the shipment of the cotton stored in thewarehouses.From 95 to 99 percent of the cotton handled bythese compresses isshipped directly from the compresses to points outside Missouri; theremainder is shipped to other warehouses in the State for the purposeof consolidation with other cotton and -reshipment to points outsidethe State. 'All cotton processed by the above gins and handled by thecompresses is eventually shipped directly or indirectly to pointsoutside the State.The Respondent contends that inasmuch as these gins do not shipcotton directly out of State, they are not "enterprises engaged in pro-ducing or handling goods destined for out of State shipment," withinthe meaning of the jurisdictional formula enunciated in theHollowTree Lumber Companycase.We do not agree. It is true that thegins do not ship the cotton ginned by them directly out of State, butfirst send the cotton to compresses or warehouses who store and thenship the cotton in accordance with the instructions of the holders ofwarehouse receipts.It is likewise true that the warehouse receiptsare negotiable instruments and that before the cotton is shipped out ofState, title to the cotton might change hands several times.We arenevertheless of the opinion that the cotton processed by these ginsmeets the test of "goods destined for out-of-State shipment" within the NATIONAL GAS COMPANY275formula of theHollow Tree Lumbercase.Admittedly, all cottonprocessed by the gins eventually enters the stream of commerce. It isfurther conceded that, except for the pressing of the cotton into bales,the compresses perform no other operation; their primary function isto serve as a warehouse for storage of the cotton ginned by the ginningcompanies.Had the gins sold their warehouse receipts directly to therepresentatives of the mills located outside the State, the fact that thecotton was temporarily stored in the warehouses in the State, beforefinal shipment in interstate commerce, would not of itself alter theinterstate character of the transaction.2We would have reached asimilar result had the gins, instead of selling the warehouse receiptsto mill representatives, sold them to interstate brokers who instructedthe warehouses to ship the cotton out of the State. The Board recentlyheld that the fact that a company engaged in strip mining coal did notsell its coal directly to out-of-State customers but marketed it throughto interstate brokerage company, which, in turn, sold the coal to theout-of-State customers, did not mean that the operations of the coalproducers did not affect interstate commerce .3The fact remains, how-ever, that in some instances the gins instead of selling warehouse re-ceipts directly to mill representatives located out of State, or to aninterstate broker, sold them to an intrastate buyer or broker, who inturn resold the receipts to somebody else, and that the instructions forshipping the cotton out of State were given by the last transferee of thewarehouse receipt.Again, we do not believe that these intermediatetransactions which involve only changes in the title to cotton destinedfor out-of-State shipment affect the interstate character of the ginningbusiness.The argument that the transfer of title is a decisive elementin determining the nature of a transaction for jurisdictional purposeshas been considered by the Board and rejected.4Upon the entire record we find that the Respondent's sales to thegins, who buy, process, and sell cotton for their own account in themanner described above, constitute sales to enterprises engaged inproducing or handling goods destined for out-of-State shipment and'therefore fall within the jurisdictional formula set ,forth in theBoard's decision in theHollow Tree Lumber Companycase.The Respondent further contends that its sales to the additionalsix "agent" cotton gins in the amount of $5,661.45 should not be takeninto account for the further reason that these six gins merely per-formed the intrastate service of ginning and selling the cotton asagents for farmers who own it.We do not agree. The only differencebetween this method of handling the cotton and the method used by2 Longhorn Sash and Door Company,79 NLRB430;SantaCruz Packing Company v.N. L R. B ,303 U S. 453.t B. H. Swaney, Inc.,95 NLRB 546.A Longhorn Sash and Door Company, 79NLRB 1436;N. L. R. B. v. Sunshine Mining Co,110 F. 2d 780 (C A. 9), cert. denied 312 U. S. 678;B. H.Swaney,Inc., supra. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe other gins, is that in the case of "agent" gins the warehouse re-'ceipts are made out to the farmers instead of to the gins. Thus, the,only difference is a matter of title to the cotton, which, in our opinion,,does not make the Respondent's sales to these gins so removed in theireffect upon the interstate commerce as to make them irrevelant indetermining jurisdiction.It is the Respondent's contention that the commerce data placedin the record by the General Counsel covering the period from April30, 1949, to April 30, 1950, should be disregarded and the jurisdic-tional issue determined on the basis of the commerce data, dated fromMarch 15, 1950, to March 15, 1951, placed in evidence by the Re-spondent. It is argued that the commerce data for the period used bythe General Counsel is too remote, as most of the alleged unfair laborpractices occurred after that period.We do not agree. The originalcharge was filed by the Union on May 12, 1950. The complaint asamended alleged in substance the commission of unfair labor practicessince about April 3, 1950.Most of the unfair labor practices, as foundby the Trial Examiner, occurred chiefly from May through July 1950,in the intervening months between the 1949-50 and the 1950-51 gin-ning seasons.Jurisdiction therefore could have been determined bythe Regional Office of the Board either upon the commerce data forthe season immediately preceding the commission of the alleged un-fair labor practices which was from April 30, 1949, to April 30, 1950,or the commerce data for the season following the commission of the.alleged unfair labor practices.Without deciding that the commercedata for the later season submitted by the Respondent is irrevelant,we find that, from the point of view of practical administration of theAct, the reliance upon the commerce data for the year immediatelypreceding the commission of the alleged unfair labor practices wasappropriate in this case.We therefore shall take into account in ourdetermination of the issue of jurisdiction, the commerce data for theperiod beginning from April 30, 1949, to April 30, 1950.The Respondent contends that its sales to the Kroger Co. shouldnot be taken into account in applying the jurisdictional standardsestablished by the Board in thehollow Tree Lumbercase.We agree.Under the formula laid down in that decision, the Board by implica-tion and in practice has excluded sales to local units operating asintegral parts of multistate enterprises from the types of sales to betaken into account in applying the standards established in that caseunless, of course, such a local unititselfhas sufficient inflow or outflowto warrant assertion of jurisdiction over it.The commerce data adduced in evidence shows that during theperiod from April 30, 1949, to April 30, 1950, the Respondent had a.direct inflow of materials valued at approximately $150,000 annually,which is 30 percent of the minimum requirement of the Board for the NATIONAL GAS COMPANY277assertion of jurisdiction on that basis. In addition, the Respondentfurnished goods and services to interstate water and rail carriers, toa public utility, to a number of enterprises, each of which annuallyprocesses or handles more than $25,000 worth of goods destined forshipment to points outside the State of Missouri, in a total amount$41,015.95, which is approximately 82 percent of the $50,000 minimumindirect outflow requirement for local enterprises furnishing servicesand materials to such concerns engaged in interstate commerce.Thecombination of 30 percent of direct inflow requirement and 82 percentof the indirect outflow requirement exceeds 100 percent and thus war-rants the assertion of jurisdiction under our policy.5Upon the entire record we find, as did the Trial Examiner, thatRespondent `vas and is engaged in commerce within the meaning ofthe Act and that it will effectuate the policies of the Act for the Boardto assert jurisdiction in this case.2.The alleged refusal to bargain prior to the strike:The TrialExamineii found that "the Respondent was not required to negotiatewith the Union regarding the shutdown of [the installation depart-ment] for bona fide economic reasons, and the discharge of employeesincidental thereto," but that the Respondent was "not relieved of itsduty to bargain about other employment or provision for the displacedemployees."The Trial Examiner also found that the Respondent didnot bargain with the Union on that issue in good faith, therebyviolating Section 8 (a) (5) of the Act.In the absence of any exception thereto and without passing onthe merits thereof, we adopt the Trial Examiner's finding that theRespondent was under no obligation to bargain with the Union withrespect to the discontinuance of the installation department.Wealso adopt the Trial Examiner's conclusion that the Respondent wasnevertheless bound to bargain with the Union in good faith about thereemployment of the installation men to be displaced by the discon-tinuance of the installation department.Unlike the Trial Examiner,however, we believe that the Respondent fulfilled its obligation in thatrespect.We base our conclusion on the following evidentary factsfound by the Trial Examiner.At the May 2 meeting with the Union, Respondent's Vice-PresidentLayton, while maintaining that the decision to contract out the in-stallation work was not a bargainable matter, readily recognized theinterest of the Union in the problem of the displaced men and, inanswer to a question from the Union's International RepresentativeWynn, explained the Respondent's willingness to offset the economicblow to the installation workers by attempting to contract with someof them for installation work and to absorb the others as soon as pos-The Rutledge Paper Products Tnc, supra.215233-53-19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDBible in other departments of the business.The Union, however, sub-mitted no counterproposal to this suggestion. It merely reiteratedits demand for a complete abandonment of the contracting plan andretention of all installation men as employees.Thus, it appears thatthe precise issue over which the parties reached an impasse at the May2 meeting did not concern the question of the reemployment of theinstallation men, but related to the question of whether the Respond-ent's decision to contract out all its installation work should stand orbe withdrawn.The Union never withdrew or altered its adamantopposition that the Respondent's plan must be abandoned prior to thestrike.In a discussion which occurred at the close of the May 2 meet-ing,Wynn told Layton that the employees would strike over the pro-posed plan to contract out the installation work because the subjectwas of the greatest importance to them and that when he said theywould use every means at their command to fight it, he meant justthat.Wynn also said that he wanted to get the contracting plan outof the way "at all costs" and suggested that, if the Respondent wouldforget about the plan, the Union would be satisfied with the 5-centwage increase and withdraw its other demands.During his next meeting with Layton, which occurred on May 8just prior to the union meeting, Wynn advised Layton that he wasgoing to discuss the contracting problem with the employees and askedLayton whether the Respondent still maintained its stand on the plan.Layton replied that the Respondent would adhere to its previousdecision.Wynn then said that unless he could advise the employeesthat the Respondent had changed its position, they would probablytake a strike vote and the plant would be shut down the next morning.Immediately after this discussion with Layton, Wynn and the unioncommittee met with the employees and reported to them that "theRespondenthad refused to discuss its decision to discontinue theinstallation department and the Respondent had determined to goahead and there was nothing the Union could do about it." The unionmembership then authorized Wynn and the committee to see the Re-spondent again "in an effort to change the decision and, if a satisfactoryagreement could not be reached, call a strike."Early in the morningon May 9, Wynn and the committee went to see Layton.Wynn "ad-vised Layton that the men were opposed to the contracting plan andwere prepared to stay on strike until the Respondent changed itsdecision."The strike began on the same day and continued untilJuly 10, 1950.From the above facts, as found by the Trial Examiner, we are con-vinced that the Union called the strike on May 9 solely because theRespondent had refused to reconsider its decision to abolish the in-stallation department rather than because of any refusal to discusswith the Union the matter of reemployment of the displaced installa- NATIONAL GAS COMPANY279tion men.The Respondent initiated the discussion as to the reem-ployment of these men at the May 2 meeting, but the Union did' notpursue that subject further, merely insisting at all subsequent meet-ings that the Respondent withdraw its contracting plan.Althoughsubsequent to the May 2 meeting Layton did not refer again to thesubject of the reemployment of the men, we believe he had alreadymade a proposal and manifested his willingness to discuss the question,and that it was then up to the Union to take up the subject."' TheUnion did not do so.Accordingly, we do not agree with the TrialExaminer that Layton's silence indicated bad faith bargaining' -onthe part of the Respondent.We predicate our finding on the''factthat the Union made it perfectly clear to Layton that it had at stakea larger issue, i. e., the withdrawal of the contracting plan, and vasnot prepared to compromise its position on that by negotiating' withthe Respondent concerning the reemployment of the installation men.3.Discharge of the installation employees:The Trial Examinerfound that by discharging the eight installation employees on May 8,the Respondent discriminated against them in violation of Section8 (a) (3) of the Act.We do not agree.The Respondent discharged the eight installation employees pur-suant to its decision to discontinue the operation of the installationdepartment and to contract out the work of that department to inde-pendent contractors.The Trial Examiner concluded, and we agree,that there is nothing in the record to indicate that in conceiving theplan, in reaching its initial decision, and in announcing it to the em-ployees, the Respondent "was motivated by other than economic' orbusiness considerations."Thus, the Trial Examiner found that theplan was conceived and adopted in April 1950 because the installationdepartment had been operating at a loss; that the factors whichcontributed to the failure of the department to operate at a profitwere : The impossibility to exercise close supervision over the installa-tion crews, slow-down practices of the installation crews, and theincrease in competition resulting from the sale and installation' ofnew appliances by sheet metal contractors, plumbers, etc.The TrialExaminer also found that the Respondent made no secret of the factthat it was considering the plan and in fact discussed it with severalinstallation employees including Malone, president of the 'Union'sLocal, before April 5.On April 5, 1949, the Respondent sent theUnion a letter informing it of the decision and, in the middle' of thesame month, the Respondent posted a notice on the bulletin boardadvising the employees of the Company's decision to contract out theinstallation work.Despite these findings the Trial Examiner reachedthe conclusion that the discharge was but part of a discriminatoryscheme to remove a large number of employees from the bargainingunit.In so concluding the Trial Examiner relied on the fact (a) 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat from May 3 until the strike began on May 9, Layton, Respond-ent's vice president,never raised again the vital subject of reemploy-ment of the installation men but remained silent while meeting withUnion Representative Wynn,(b) that the Respondent engaged in a"hasty and secretive institution"of what the Trial Examiner foundto be a spurious contracting plan.We do not agree.Layton's fail-ure to refer to this subject again, either in the Respondent's letterofMay 3 to the Union and the installation employees, or in hisconferences with Wynn on May 8 and 9, is perfectly understandablewhen, considered against the background of the Union's adamant in-sistenee upon withdrawal of the contracting plan and lack of interestin discussing reemployment as shown by the Union's own rejectionof Layton's suggestion at the May 2 meeting that the Respondentmight absorbthe laid-offinstallation employees in other departments,and its failure to pursue the subject further.Nor can we infer suchdiscriminatory motivation from the Respondent's failure to keep theUnion posted as to its negotiations with the former installation em-ployees for installation contracts which apparently began on or aboutMay 8. The Union and the installation employees were advised bythe Respondent as far back as April 5 of its plan to contract out theinstallation work and of its intention to favor the former installationemployees in the awarding of such contracts.The fact that some ofthe installation employees did not make inquiries about the matter,or that the Respondent preferred to award contracts to certain in-stallation employees and not to all of them, does not in our opinionindicate any discriminatory motivation on the Respondent'spart.The Trial Examiner's conclusion that the discharges were discrim-inatory, moreover,cannot be reconciled with the Respondent's subse-quent conduct in respect to these men.The Respondent's subsequentconduct in reemploying Steinbeck and Malone,after they terminatedtheir contractual relations with the Respondent,and snaking an offerof reemployment to Howell,Davis, A. Duke, and Martin Duke, theother installation men, is wholly inconsistent with the Trial Exam-iner's conclusion that the discharge of the installation men was partof a discriminatory scheme to remove a large number of employees,including three officers of the Union, from the bargaining unit.Upon the entire record, we are not persuaded that the discharge ofthe eight installation men on May 8 was due to discriminatory reasonsand that the Respondent thereby violated Section 8 (a) (3) of theAct.4.,'The strike:The Trial Examiner found that the May 9 strikewas caused by the Respondent'sdischarge of the installation men,and that as these discharges were discriminatory the strike was anunfair labor practice strike.We do not agree. NATIONAL GAS COMPANY281It has been found that the Respondent discharged the installationemployees in furtherance of its decision to discontinue the installationdepartment and that as this decision was prompted by bona fideeconomic or business reasons, the discharge was not in violation ofSection 8 (a) (3).Assuming, therefore, as the Trial Examiner found,that the strike was caused by such discharges, it was not an unfairlabor practice strike. If on the other hand, as we have found, the realcause of the strike was the Respondent's refusal to comply with theUnion's demand for the withdrawal of its plan for the discontinuanceinception, as it has been found that the Respondent committed noviolation of the Act in refusing to discuss the plan or by putting itinto effect.5.Unfair labor practices during the strike:The strike which beganon May 9 continued at the Hayti and Malden plants until about June26, and at Sikeston plant until July 10, 1950.As more particularlydescribed in the Intermediate Report, the Respondent during the strikeengaged in the following unfair labor practices :(a)The discharge of the strikers:On May 9, the first day of thestrike, the Respondent mailed to all striking employees a letter statingthat their return to work not later than May 11 was imperative, that"your failure to return will be indicative of the fact that you no longerwish to be employed by [the Company], and consequently you willbe permanently replaced" ; and that "in the event of your failure toreturn to work as directed above, this letter will serve as yourdischargenotice.,"(Emphasis supplied.)As the strikers were engaging in aneconomic strike, a protected concerted activity, they remained "em-ployees" within the meaning of the Act.The Respondent, therefore,had no right to discharge 6 them because of their participation in thestrike even though it had the right to replace the economic strikersin an effort to carry on its business.We find, as did the Trial Exam-iner, that by the issuance of letters advising them that they would bedischarged on failure to return to work by May 11 the Respondentviolated Section 8 (a) (1) and (3) of theAct.7(b)The alleged independent contractor agreement:The TrialExaminer found, and we agree, that the Respondent's agreements withits former installation employees for installation of its appliances didnot establish a true independent contractor relationship, as they pur-6Rockwood Stove Works,63 NLRB 1297;Kallaher and Mee, Inc.,87NLRB 410;HappBrothers Company, Inc.,90 NLRB 1513'Assuming, however, that the letters were but a tactical maneuver intended to inducethe strikers to abandon the strike and resume work, rather than to terminate the employer-employee relationship, the letters nevertheless were in violation of Section 8 (a) (1) ofthe ActThe purpose and effect of the Respondent's action in purporting to dischargethe strikers,was to restrain them from engaging in the legitimate concerted activity fortheir mutual aid and protection in violation of the Act.Rockwood Stove Works,supra. 282,DECISIONS OF NATIONAL LABOR RELATIONS BOARDported to do on their face, and that these men were the Respondent's"employees."In reaching this conclusion we rely upon the followingevidentiary facts established by the record and found by the TrialExaminer : (1) The power of the Respondent to terminate the con-tracts at will ; (2) the work performed tinder the contract was formerlya part of the Respondent's regular business and was carried out by thecontractors in substantially the same manner and under the sameconditions as when they were employees; (3) the Respondent sup-plied the contractors' initial equipment and supplies, and most ofthematerial and supplies used during the operations; (4) thecontractors had not previously engaged in independent businessbut had been employees of the Respondent; (5) in practice, theRespondent controlled the time and sequence of operations by thecontractors; (6) in practice, the contractors worked only for theRespondents; (7) the majority of the contractors operated as suchonly a short time; and (8) on their cessation of contract operations theRespondent took back the equipment it had sold them without loss tothe contractors, and reinstated two of them and the helper of oneas employees.The foregoing facts, in our opinion, clearly indicatesuch degree of control in the Respondent over the work of the so-calledindependent contractors as to make them to all intents and purposes"employees" within the meaning of the Act."The Trial Examiner found that the Respondent by entering intothe so-called independent contractor agreements with former installa-tion employees J. W. Smith, Noble C. Malone, John Steinbeck, andRalph Williams, violated Section 8 (a) (5) and (1) of the Act. Thesecontracts were entered into after the Respondent had, as found above,lawfully severed its employment relationship with these individuals,thereby removing them from the appropriate unit represented by theUnion.Moreover, as found above, the Respondent fulfilled its obliga-tion to bargain with the Union in regard to the reemployment of thedisplaced installation workers.In these circumstances we find thatthe Respondent did not violate its obligations under the Act by deal-ing with the displaced installation workers individually so long as theyremained outside the unit represented by the Union.The Respondent,however, as we have found, failed in its attempt to establish an inde-pendent contractor relationship with the four above-named individualsand.in fact reestablished the preexisting employer-employee relation-ship.Inasmuch as the so-called independent contractors were in factrehired as employees and as they were performing the same duties andfunctions they had performed before the abolition of the installationdepartment, we find that upon reemployment they became a part ofthe appropriate unit.The Respondent, therefore, was thereafter8 Steinberg andCo., 78 NLRB 211, set aside 182 F. 2d 850 (C. A.5) ; Nu-Car Carriers,88 NLRB 75,enfd. 189 F. 2d 766(C. A. 3). NATIONAL GAS COMPANY283under an obligation, upon request, to bargain with the Union concern-ing the terms and conditions of their employment, notwithstandingthe existence of the "independent contractor" agreements.9Inasmuch as we hereinafter find, in agreement with the Trial Exam-iner, that the Respondent violated Section 8 (a) (5) and (1) of theAct byengaging in unilateralbargaining with its striking employeesand by refusing on May 18, 1950, to continueto recognizeand dealwith the Union on the ground that it had lost its majoritystatus, wefind it unnecessary to decide whether the Respondent's conduct incarrying out the terms and conditions of these agreements was violativeof its obligations under the Act. In any event, our order hereinafterset forth directing the Respondent to bargain, upon request, with theUnion as the exclusive representative of the employees in the appropri-ate unit isbroad enough to protect the Union's right to bargain for anyindividual who may still be working under one of the so-called inde-pendent contractor agreements.(c) Individual bargaining with strikers:Although the Union wasengaged in a strike, the Respondent was still under an obligation tobargain with the Union as the employees' exclusive bargaining repre-sentative.The obligation being exclusive, it exacted the negative dutyto deal with no other.- Respondent, however, in disregard of its dutyand in derogation of the Union's majority status engagedin a seriesof negotiations with individual employees for the purposeof securingthe return of the strikers to work, as wellas toset the terms and condi-tions on which they would return to work."'As i more fully set forth in the Intermediate Report, the Respond-ent's officers Moore and Layton on May 13, 17, and 18 met with groupsof strikerswho were picketing the Hayti plant, and offered to makeindividual arrangements with the strikers if they returned to work oncondition that they abstain from union activities; suggested that themen form their own labor organization and forget the Union, and thatin such event the Respondent would once a year sign an agreement withthe men instead of the Union; assured the strikers that if they returnedto work and had trouble with other strikers the Respondent wouldsee that they were protected.Layton also stated that the Respondentwould close the place down and "see it rot," before it wouldsignanotherunion contract.The Trial Examiner found, and we agree, that thesenegotiations with individual strikers were in derogation of the Union'smajority status and were violative of Section 8 (a) (5) and (1) of the9J. I. Case v. N.L. R. B.,321 U. S. 332.ioMedo Photo Supply Corporation v. N. L. R B.,321 U. S. 678.11The Respondent did not question the majority status of the Union either at the May 12meeting with the Union or at any time prior to the May 18 conference with Union Repre-sentative Appelbaum.The Trial Examiner found and we agree that at all times men-tioned in the complaint the Union represented a majority of the Respondent's employeesin an appropriate unit. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct.This unlawful conduct of the Respondent's officers had a tellingeffect on the strikers.It undermined the loyalty of the strikers to theUnion to such an extent that four of the men returned to work.Lay-ton realized that his tactics had created a definite rift among the mem-bers of the Union and felt no need in further dealing with the Union.(d)Refusal to bargain with the Union:On May 18 Layton metwith International Representative Appelbaum in a hotel for the pur-pose of discussing the compromise proposal advanced at the May 12meeting.At this meeting Layton told Appelbaum in substance that"things have changed," that the Respondent was "through" with theUnion and would no longer discuss matters with it, and that Laytondid not think the Union any longer represented a majority of theemployees.Appelbaum replied that the Union was still willing totry to solve the existing problem.We find, as did the Trial Examiner,that the Respondent's alleged doubt as to the Union's majority statuswas not advanced in good faith, but rather indicated the rejection bythe Respondent of collective bargaining in furtherance of its planto discredit, weaken, and finally get rid of the Union, and that Layton'sremarks to Appelbaum constituted a further refusal to bargain withthe Union in violation of Section 8 (a) (5).(e)Interference, restraint, and coercion.The Trial Examinerfound, and we agree, that the Respondent's President Moore andVice-President Layton before, during, and after the strike interferedwith, restrained, and coerced the employees in the exercise of the rightsguaranteed by the Act in violation of Section 8 (a) (1) of the Act bythe following statements and conduct more fully described in theIntermediate Report: (1) Suggesting to employees that they abandonmembership in the Union and form an independent labor organiga-,tion; (2) offering to assist employees in the formation of an inde-pendent labor organization; (3) threatening to withhold benefitsfrom employees because of their union affiliation; (4) urging and per-suading employees to abandon the strike and their other legitimateconcerted activities; (5) offering to reemploy employees if they ceasedtheir concerted activity; (6) persuading employees to influence otheremployees to withdraw from the Union and cease concerted activity;(7) threatening to close the business rather than sign another contractwith the Union; (8) informing employees that it would never signanother union-shop contract; (9) offering to protect employees finan-cially and otherwise against legitimate union activity if they aban-doned their concerted activity; (10) warning employees that theywould not be reinstated unless they renounced and abstained fromunion affiliation and concerted activity ; (11) threatening employeeswith discharge and permanent replacement unless they ceased theirconcerted activity; and (12) threatening to blacklist employees be-cause of their union affiliation and concerted activity. NATIONAL GAS COMPANY2856.The effect of the Respondent's unfair labor practices during thestrike:The question before us is whether the foregoing unfair laborpractices prolonged the strike thereby converting it from economicinto an,unfair labor practice strike.The four strikers who returned to work at the Hayti plant remainedat work for about 2 days, and then resumed the picketing after talkingwith the other strikers.On June 26 the strikers at the Sikeston plantconferred with Layton about returning to work and asked Layton toreturn the whole group to their former jobs "as they were." Laytonreplied that he could not put them all back as business had fallen off agreat deal during the strike, and he had hired new employees, andthus did not have openings for all the strikers.He offered to recallthe strikers as the vacancies occurred.The Trial Examiner foundthe strikers' request to be an unconditional request for reinstatementand that the offer did not cease to be unqualified merely because theycontemplated a group return.On July 10 the strikers again offeredunconditionally to, return to work.Layton said he could take backtwo maintenance men, but repeated. his conditional offer of June 26to the remaining strikers.The Trial Examiner found that Layton'soffer of July 10 was likewise qualified and discriminatory.The pick-eting stopped on July 10, 1950.After Layton's meeting with Appel-baum at which he refused to discuss the pending dispute and ques-tioned the Union's majority, the Union made no further request fora conference to negotiate a strike settlement.The strike simply woreitself out and the employees voluntarily abandoned the strike. Someof the strikers returned to employment with the Respondent andothers went elsewhere.Thus it appears that by the end of the strike on July 10 the Union,to all practical intents and purposes, had ceased to function as thebargaining agent.Upon the facts above and more fully described inthe Intermediate Report, we are convinced, and we find, that theUnion's loss of its authority as the bargaining agent was the proximateand natural effect of the Respondent's unlawful course of conduct,which began on the first day of the strike when the Respondent sentout discharge notices to the strikers and extended throughout thestrike.It reached its ultimate expression in the Respondent's bar-gaining with individual strikers and Layton's refusal to discuss thenatters in dispute with Appelbaum on May 18 on the ground that theUnion vas no longer the employee's representative.This unlawfulcourse of conduct by the Respondent was intended to destroy theUnion's majority and to undermine its status as the employees, ex-clusive bargaining agent. It also prolonged materially the strikeitself thus converting it from an economic strike into an unfair laborpractice strike 12We find it unnecessary to appraise the precise effect12RockwoodStove,63 NLRB1297;W1lson& Co Inc.,77 NLRB 959. 286DECISIONSOF NATIONALLABOR RELATIONS BOARDof each of the unfair labor practices of the Respondent upon the pro-longation of the strike.Rather, we may reasonably infer that theprolongation and conversion of the strike into an unfair labor practicestrike began on May 9 when the Respondent sent out its dischargenotices to the strikers.Upon the entire record we find that the strike of the Respondent'semployees was converted into an unfair labor practice strike on May9,1950.THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices affecting commerce, we shall order that the Respondent ceaseand desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that the Respondent discriminated against ChesterBennett, Elmer Bennett, Dayton Ford, Robert McVey, Ralph Wil-liams, James Coleman, Wayne Bush, Earl Brewer, and Henry F.White because they engaged in. a protected concerted activity andthereafter were discriminatorily refused reinstatement on June 26,1950, in violation of Section 8 (a) (1) and (3) of the Act, we shalldirect the Respondent to offer to each of these employees who has notbeen fully reinstated or offered proper reinstatement, immediate andfull reinstatement in the manner set forth in the Intermediate Report.It has been found that the strike, economic in its inception, was con-verted into an unfair labor practice strike on May 9.The strikers onthat date, therefore, became unfair labor practice strikers, and werenot vulnerable to permanent replacement because of their concertedactivity.We shall also order that the Respondent make whole each of saidemployees, including the employees that have been fullyreinstated oroffered proper reinstatement, for any loss of pay he may have sufferedby reason of the Respondent's discrimination against him. Inasmuchas the employees on June 26, 1950, unconditionally requested reinstate-ment, the amount of back pay shall be computed in the manner de-scribed in the Intermediate Report, from that day, rather than fromthe day of their discriminatory discharges on May 9, 1950, to the dateof full reinstatement or a. proper offer of reinstatement as the case maybe, because in our opinion the loss of wages may not conclusively beattributed to the dischargeuntil the employees had indicated theirwillingness to abandon the strike.13Having found that the Respondent unlawfully refused to bargaincollectively with the Union as the exclusive representative of its em-ployees 14 in the appropriate unit described in the Intermediate Re-13Massey(fin & Machine Works,78 NLRB 189;Kallaher and Mee, Inc,87 NLRB 410.14 IncludingJ.W. Smith, theonlyindividualpresentlyworking underthe afore-mentionedso-called independent contractor arrangement. NATIONAL GAS COMPANY287port, we shall order the Respondent to bargain, upon request, withthe Union as such exclusive representative and, if an understandingis reached, to embody such understanding in a signed agreement 15As the Respondent has engaged in unfair labor practices in viola-tion of Section 8 (a) (1), (3), and (5) of the Act, and consideringthe nature, extent, and variety of such practices, such violations per-suasively relate to the other unfair labor practices and the presentdanger of their commission in the future is to be anticipated fromthe Respondent's conduct in the past.We shall therefore order theRespondent to cease and desist from such acts and from in ai y othermanner interfering with the rights of employees guaranteed bySection 7 of the Act.Since it has been found that the Respondent did not discharge theeight installation men on May 8 for discriminatory reasons, the com-plaint shall be dismissed insofar as it alleges that the Respondent hasdiscriminated with respect to the hire and tenure of employment ofthese men.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, National GasCompany, Sikeston, Missouri, its officers, agents, successors, and as-signs shall :1.Cease and desist from :(a)Discouraging membership in United Gas, Coke and ChemicalWorkers, C. I. 0., or any other labor organization of its employees,by discriminatorily discharging or refusing to reinstate any of itsemployees, or in any other manner discriminating in regard to theirhire or tenure of employment, or any term or condition of employment.(b)Refusing to bargain collectively with United Gas, Coke andChemical Workers, C. I. 0., as the exclusive representative of Re-spondent's production and maintenance employees, excluding guards,office, clerical, and supervisory employees as defined in the Act, withrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.(c)Any bargaining, negotiation, or other dealing with individualemployees in the unit aforesaid regarding their rates of pay, wages,hours of employment, or other conditions of employment, or makingany changes, including discharges, in their rates of pay, wages, hoursof employment, or other conditions of employment, without consulta-tion and bargaining therein with the Union.15The Respondent may not enforce or give effect to the individual contract of employ.ment between it and J W. Smith in derogation of the Union's right to act as his exclusivebargaining representative with respect to rates of pay, wages, hours of employment, andJther conditions of employment.J. I. Case v. N.L. R B.,321 U. S. 332. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Suggesting to its employees that they abandon their statutorycollective bargaining representative and form an unaffiliated labororgahi^ation and offering to assist in the formation of such organiza-tion; unlawfully soliciting individual employees, where such' em-ployees are represented by a collective bargaining agent, to discontinueor abandon their strike activities; threatening employees with re-prisals, unless they cease to engage in union or concerted activities,or promising benefits if they cease to engage in such activities.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist United Gas, Coke andChemical Workers, C. I. 0., or any other labor organization, to bar-gain collectively through representatives of their own choosing, to en-gage in other concerted activity for the purpose of collective bargain-ing or other mutual aid or protection, and to refrain from any or allof such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of theAct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Chester Bennett, Elmer Bennett, Dayton Ford, RobertMcVey, Ralph Williams, James Coleman, Wayne Bush, and EarlBrewer immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority or otherrights and privileges, in the manner set forth in the sections entitled"The Remedy" of this Order and the Intermediate Report.(b)Make whole all the employees mentioned in paragraph (a)above, and Henry F. White, for any loss of pay they may have sufferedas a result of Respondent's discrimination against them in the mannerset forth in the sections entitled "The Remedy" of this Order and theIntermediate Report.(c)Upon request, make available to the National Labor RelationsBoard, or its agents, for examination and copying, all payroll records.social security payment records, time cards, personnel records and re-ports, and all other records necessary for a determination of theamounts of back pay due and the right of reinstatement under theterms of the Board's Order.(d)Upon request, bargain collectively with United Gas, Coke andChemicalWorkers, C. I. 0., as the exclusive representative of Re-spondent's employees in the appropriate bargaining unit, with respectto rates of pay, wages, hours of employment, and other conditions ofemployment and, if an understanding is reached, embody such under-standing in a signed agreement. NATIONAL GAS COMPANY289(e)Post at its plants in Sikeston, Malden, and Hayti, Missouri,copies of the notice attached hereto and marked "Appendix A." 16Copies of said notice, to be furnished by the Regional Director for theFourteenth Region, shall, after being duly signed by Respondent'sauthorized representative, be posted by Respondent immediately uponreceipt thereof and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for the'Fourteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHUR ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent discriminated in re-gard to the hire and tenure of employment of Noble C. Malone,James Davis, Orville Howell, Leon Ellsworth, J. W. Smith, AdolphDuke, Martin Ebert Duke, and John Steinbeck, and insofar as it al-leges that the strike of May 9, 1950, was caused by the Respondent'sunfair labor practices.Appendix ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Re-lations Act, we hereby notify our employees that :AVE WILL NOT discourage membership in UNITED GAS, COKEAND CHEMICAL WORKERS, C. I. 0., or in any other labor organiza-tion of our employees, by discriminatorily discharging or refus-ing to reinstate any of our employees, or in any other manner dis-criminating in regard to their hire or tenure of employment, orany term or condition of employment.WE WILL NoT refuse to bargain collectively with UNITED GAS,COKE AND CHEMICAL WORKERS, C. I. 0., as the exclusive represent-ative of our employees in the bargaining unit described below.WE WILL NOT bargain, negotiate, or otherwise deal with our em-ployees individually regarding their rates of pay, wages, hoursof employment, or other conditions of employment, or make anychanges, including discharges, in their rates of pay, wages, hoursof employment, or other conditions of employment, without con-sultation and bargaining thereon with the union named above.10 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there sliall be substituted for the words "Pursuant to a Decision and Order" thewords "I'utsuant to a Deciee of the United States Court of Appeals, Enforcing an Order." 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT suggest to our employees that they abandon theircollective bargaining representative and form an unaffiliated labororganization and offer to assist in the formation of such organiza-tion; unlawfully solicit individual employees, where such employ-ees are represented by a collective bargaining agent,to discon-tinue or abandon their strike activities;threaten employees withreprisalsunless theycease to engage in union or concerted activ-ities, or promise benefits if they cease to engage in such activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist UNrrED GAS,COKE AND CHEMICAL WORKERS, C. I. 0., or any other labor organ-ization, to bargain collectively through representatives of theirown choosing, to engage in other concerted activity for the pur-poses of collective bargaining or other mutual aid or protection,and to refrain from any or all of such activities, except to the ex-tent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act aforesaid.WE WILL bargain collectively, upon request, with UNITED GAS,COKE AND CHEMICAL WORKERS, C. 1. 0., as the exclusive represent-ative of our employees in the bargaining unit described below,with respect to rates of pay, wages, hours of employment, andother conditions of employment and, if an understanding isreached, embody such understanding in a signed agreement.Thebargaining unit is :All production and maintenance employees, excludingguards, office, clerical, and supervisory employees as definedin the Actaforesaid.WE WILL offer the employees named below immediate and fullreinstatement to their former or substantially equivalent posi-tions, without prejudice to their seniority and other rights andprivileges, and will make them, and Henry F. White, whole forany loss of pay suffered by them as a result of our discriminationagainst them, in the manner set forth in the section of the Board'sdecision entitled "The Remedy" :Chester BennettRalph WilliamsElmer BennettJames ColemanDayton FordWayne BushRobert McVeyEarl BrewerAll our employees are free to become or remain members of theabove-named union or any other labor organization.We will not dis-criminate in ,regard to the hire or tenure of employment, or any term NATIONAL GAS COMPANY291or condition of employment,against any employee because of mem-bership in or activity on behalf of any such labor organization.NATIONALGAS COMPANY,Employer.Dated--------------------By ---------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon an original and three amended charges filed by United Gas, Coke andChemical Workers, C. I. 0., herein called the Union, the General Counsel for theNational Labor Relations Board, herein called the General Counsel and theBoard, by the Regional Director for the Fourteenth Region (St. Louis, Missouri),issued an original complaint on December 6, 1950, and an amended complaint onJanuary 23, 1951, against National Gas Company, herein called the Respondent,alleging that Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1), (3),and (5) and Section 2 (6) and (7) of the Labor Management Relations Act,1947, 61 Stat. 136, herein called the Act.Copies of the complaint as amendedand all charges, together with notice of hearing thereon, were duly served onRespondent and the Union'With respect to the unfair labor practices, the complaint as amended allegedin substance that (1) since April 18, 1947, the Union has been the exclusivebargaining representative of all Respondent's production and maintenance em-ployees, excluding guards, office, clerical, and supervisory employees, whichconstitutes an appropriate bargaining unit ; on or about April 3, 1950, and there-after the Union requested Respondent to bargain with it as such representative,but Respondent has refused so to do; (2) on or about May 8, 1950, Respondentdischarged 9'named employees, and has failed to reinstate them, because of theirmembership in and activity on behalf of the Union, and other concerted activity ;(3) from May 8 to June 26, 1950;'Respondent's employees engaged in a strikebecause of Respondent's unfair labor practices ; on the latter date the employeesoffered to return to work, but Respondent refused to reinstate 10 named em-ployees because of their union membership and activity, and other concertedactivity; and (4) since April 3, 1950, Respondent has interrogated, threatened,and coerced its employees in divers ways; and (5) the above conduct violatedSection S (a) (1), (3), and (5) of the Act.Upon motion of Respondent filed December 13, 1950, General Counsel dulyfurnished Respondent particulars as to the original complaint.On January 19,1951,Respondent tiled a motion for further particulars as to the complaint,which request was denied by order of February 28, 1951, issued by Trial Ex-aminer Horace A Ruckel, to whom the motion had been referred for decision.The answer of Respondent denied the jurisdiction of the Board, admitted theappropriate unit alleged, the Union's request for bargaining, and that the Union1The original complaint was based upon the original charge filed May 19, 1950, andfirst and second amended charges filed' Tune 8 and December 5, 1950, respectively , theamended complaint was based on all previous charges, a third amended charge filedJanuary 8, 1951 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas the statutory representative of its employees in said unit up to May 18,1950.It also alleged the discharge of nine employees on May 8, 1950, was foreconomic reasons, in that Respondent on that date discontinued the operationof the department in which these employees had worked.Respondent furtheradmitted the strike of the, employees and the offers of some to return to work,but denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held at Sikeston, Missouri, from April 2through 7, 1951, before the undersigned Trial Examiner.All parties were rep-resented by counsel, participated in the hearing, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.At the close of General Counsel's case, theamended complaint was dismissed as to George Rooney and Robert McFall onmotion of General Counsel.Respondent's motions to dismiss the complaint forlack of jurisdiction and on the merits were denied, with leave to renew at theclose of the case.At the close of the testimony, General Counsel's motion toconform the pleadings to the proofs as to formal matters was granted.Respond-ent's renewed motions to dismiss for lack of jurisdiction and on the merits weretaken under advisement by the Trial Examiner : they are disposed of by thefindings in this Report.At the conclusion of the hearing ; all parties wereafforded an opportunity to present oral argument and submit briefs and pro-posed findings of fact and conblusions of law ; General Counsel and Respondentpresented oral argument and have filed briefs with the Trial Examiner!Upon the entire record in the case, and from my observation of the witnesses,Imake the following :FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondentis a Missouricorporation, with its principal office and place ofbusinesslocated in Sikeston,Missouri,where it isengaged inthe retail saleand distribution of bottled gas, chiefly butane andpropane gas,and gas appli-ances.It operates retail outlets for these products at Sikeston, Malden, andHayti, allin Missouri.In the courseof its business,Respondent annually purchasesraw materials,equipment, and supplies valued at approximately $200,000, of which approxi-mately 75 percent is shipped to Respondent's plants inMissouri from pointsoutside that State.The parties stipulated the following -facts regarding the dollar volume ofRespondent's businessduring two periods : first period, April 30, 1949, to April30, 1950; second period March 15, 1950, to March 15, 19513Respondent sold and delivered gas to two interstate truck lines, located inMissouri, in the amounts of $502.59 and $453, and to Ark-Mo Power Company, apublic utility supplying electric power to customersinMissouriand Arkansas,in the amounts of $122.44 and $108.84.Respondent sold and delivered gas to 44 cottongins,all located in Missouri,for heating, drying cotton,and running engines, inthe following amounts :$31,242.94 and $26,566.75.Each of these gins annually gin, buy from farmers,and sell cotton valued in excess of $50,000; the total annual value of cotton2Since the hearing closed, the parties have stipulated certain corrections in the record,which have been allowed by the Trial Examiner ; the record will be considered correctedaccordingly, the stipulation has been marked and filed, as a matter of convenience, asGeneral Counsel's Exhibit No 162See General Counsel's Exhibit No. 2, and Respondent's Exhibits Nos. 6 and 7. Ineach category of sales listed, the first figure represents sales in the first period, thesecond figure sales in the second period. NATIONAL GAS COMPANY'293handled by them exceeds $9,000,000.With a few exceptions, these gins shipthe cotton immediately after ginning to various compresses located in Missouri,receiving negotiable warehouse receipts therefor, which are sold by the ginsto brokers or mill representatives.Title to the cotton vests in the buyers ofthe receipts, who either direct the compresses to ship the cotton, or sell it toother buyers who, in turn, direct the shipment of the cotton.From 95 to 99percent of the cotton handled by the compresses is shipped directly from thecompresses to points outside Missouri ; the remainder is shipped to other com-presses in the State for purpose of consolidation with other cotton and reship-ment to points outside the State.All cotton processed by the above gins andlater handled by the compresses is thus destined for and eventually shippeddirectly or indirectly to-points outside the State.4Respondent sold and delivered gas for the same purposes to six other cottongins, all located in Missouri, in the following amounts : $5,661.45 and $3,241.83.Each of these gins annually gin and sell cotton valued between $50,000 and $100,-000; the total annual value of cotton handled by them exceeds $900,000.Withthe exception of the fact that these gins do not buy cotton from farmers butmerely sell it and remit the proceeds to the farmers, after deducting their ginningcharges, the cotton processed by them is handled, and has the same ultimateout-of-State destination, as described in the preceding paragraph.`Respondent sold and delivered to Roberts Gin, Cairo, Illinois, gas in thefollowing amounts : $45198 and $1,01118.`Respondent sold and delivered gas to three milling concerns located in Mis-souri, in the following total amounts : $2,874.31 and $2,285.71.Each of theseconcerns annually ships goods valued in excess of $25,000 to points outside Mis-souri.Respondent sold and delivered gas to an interstate railway and to Missouriplants of a national grocery chain, in the following amounts :First PeriodSecond PeriodSt.Lpuis & SouthwesternRailroad________________ $260. 24$184 40The Kroger Company7____________________________867.641,189.684Respondent's sales to all of these gins, which buy and process cotton for their ownaccounts,have been taken into consideration,contrary to Respondent's contention,becausethey all handle and perform an essential processing operation on goods destined forout-of-State shipment, which clearly brings them within the third class of enterpriseslisted inHollow Tree Lumber Company,91 NLRB 635,over which the Board would assertjurisdiction directly.SeeQueens-Premier-TTalltams Fur Dressing Corp,92 NLRB 42.The fact that the gins do not ship directly across State lines does not prevent the exerciseof jurisdiction,for under the Board's recently announced policy,itwould take jurisdictionover a firm that sells its product within the State to another firm for shipment by thelatter to another State.SeeJacksonville Processing Corporation,93 NLRB 943 Noris it material that title to the cotton processed by the gins may change hands manytimes, through the negotiation of warehouse receipts issued therefor,before eventual ship-ment of the product out of the StateThe gins hold title to the cotton at least duringthe ginning process which is preliminary but essential to the interstate shipment , andintermediate transfers of title which precede but do not prevent the ultimate shipment outof the State cannot alter the interstate character of the whole transaction.Even if thegins never had title, they would still be within the jurisdiction of the Board, for it hasbeen clearly established that an employer is not required, for jurisdictional purposes, tohave title to goods which enter the stream of interstate commerce , it is sufficient thathe process the goodsSeeTexsun Citrus Exchange,82 NLRB 540;N. L R B. v. BradfordDgeinq Association,310 U S. 318.i Sales to the"agent"gins are included in the calculations,because they fall within theclass of local enterprises over which the Board would exercise jurisdiction,for the reasonsstated in footnote 4, above6 Since this sale is an instance of direct outflow, for convenience of calculation, thefiguresare doubled so as to represent the same ratio to $50,000 as the original figureswould bear to $25,000, the minimum requirement as to direct outflow.7The Board has previously asserted jurisdiction over this concern.KrogerCompany,88 NLRB 194, and 93 NLRB 274.215233-53-20 294DECISIONSOF NATIONALLABOR RELATIONS BOARDThe above facts indicatethat inthe first period Respondent had a direct inflowof materials value at approximately $150,000 annually, which is 30percent ofthe minimum requirements of" the Board for assertion of jurisdiction on thatbasis.'In addition, Respondent furnished services and materials to interstatemotor and rail carriers, a public utility, local enterprises each of whichprocessand handle annually more than $25,000 worth of products destined for shipment-out of the State, and local enterprises each of which annuallyship more than$25,000 worth of goods directly to points outside the State, in a total amountof $41,883.59, which is approximately 83 percent of the $50,000 minimumindirectoutflow requirements for local enterprises furnishing servicesand materials tosuch concerns engaged in interstate commerce.' The combination of 30 percentof the direct inflow requirement and 83 percent of the indirect outflow require-ment exceeds 100 percent 1DIn the second period, Respondent had the same direct inflow of 30 percentof the minimum requirement. Its services and materials furnished to the samecustomers as in the first period amount to $35,223.30," or approximately 70.4percent of the minimum indirect outflow requirement.The combination of thetwo percentages still exceeds the required 100 percent.In both periods Respondent's business clearly exceeded the minimum require-ments set up by the Board's existing policy, and requires the assertion ofjurisdiction."Respondent argues, however, that certain changes occurring in the liquidgas industry locally and beyond its control are curtailing its service to cottongins to an extent which will shortly bring the volume of Respondent's sales-to customers operating in commerce below the minimum requirements of theBoard's policy, and that the Board should therefore decline to assert juris-diction.In support of this contention, Respondent adduced proof" that :In recent years the liquid gas producers have required Respondent to buy gason a ratio basis, i. e., a fixed number of gallons in the winter for every gal-lon during the summer ; that ratio has declined recently to 11/2 to 1, and will.shortly become 1 to 1, so that Respondent will he compelled to buy a constantvolume of fuel throughout the year. In turn, Respondent will be forced toask its customers to take fuel under contract on the same basis, or agree to.accept gas from Respondent only to the extent that Respondent has gas availablein the "peak" seasons.This will require the cotton gins, in particular, to install,storage tanks to accommodate purchases during their "off" season ; underthese circumstances, the gins will probably install storage equipment whichwill enable them to purchase gas directly from the producer in carload lots.at substantial savings.Due to improved methods of operation, many ginsare using more liquidgas intheir business, particularly in the "peak"seasons ;Respondent will be unable to service these concerns in suchseasons becauseof the limitations imposed on it by the "ratio" system of purchasing ; thus,these gins will likewise install storage equipment to meet their needs, andbuy gas direct from the producer. For these reasons, Respondent is alreadylosing some gins as customers and will lose more in the future.However,Respondent does not show how many of its gin customers have installed storageequipment ; and thereisnodefinite proof of their reactions to its new con-8Federal Dairy Co , Inc.,91 NLRB 638.°Hollow Tree Lumber Company,91 NLRB 63510The Rutledge Paper ProductsCo., 91 NLRB 625.11This includes sales of $181.91 to International Shoe Company, over which the Boardhas repeatedly exercised jurisdiction.12See footnote 10 above, andBrooks-NobleAutoParts & MachineCo , Inc., 94 NLRB 915.13Testimony of Kenneth C. Layton NATIONAL GAS COMPANY295tract proposals, except that one of the smaller gins has rejected them andconverted to another type of fuel.Respondent also shows that: The adventof a natural gas line in the Sikeston area will make inroads on Respondent'sbusinessbecause that fuel is much cheaper than liquid gas; therehas beena recent increase in the allocation of natural gas by the Federal Power Com-mission for this area, and the operator of the gas pipeline has plans for exten-sionof its facilities to adjacent areas where it will be available to more ofRespondent's customers ; some of Respondent's industrial customers have alreadyswitched to natural gas.Respondent claims that cotton gins will probablyconvert to natural gas as soon as the distributor can assure them an uninter-rupted supplyHowever, it does not indicate how many of its industrial cus-tomers have made the change, when it occurred, how much business it lostthereby, or whether any of these customers are listed in the stipulations offacts offered by the parties.Respondent admits that none of Respondent'sgin customers have yet converted to natural gas; one gin tried natural gas,found the supply unsatisfactory and reverted to liquid gas, but is preparingto use natural gas again; however, it does not appear that Respondent hasyet lost this customer.There is no proof as to when the local cotton ginswill be assured of a continuous supply of natural gas, which is the criticalfactor in permanent conversion to that fuel.While it appears that six or eightof Respondent's gin customers are near the natural gas pipeline, none of themhas converted ; and assuming that the gas facilities may soon be extended,Respondent could- not state which, if any, of its present. customers would belost to Respondent, or when that loss would occur. It thus appears that thepresent threat from natural gas facilities is slight, and there isno substan-tial proof that it will definitely affect Respondent's business in the immediatefuture.Considered together, all of the above facts are at most a prognosti-cation of possible future changes in Respondent's operations affecting commerce.The nature, extent, and time of such changes is highly speculative and uncer-tain, and they cannot afford any justification for a refusal to take jurisdictionover Respondent, in the face of the clear facts and figures regarding Respond-ent's past experience, as found above, which demonstrate that Respondent hasbeen since April 1949 and up to March 15, 1951," at least, clearly within theBoard's present jurisdictional requirements.I therefore conclude and find, contrary to Respondent's contention, thatRespondent was and is engaged in commerce within the meaning of the Act,and that it will effectuate the policies of the Act to assert jurisdiction in thiscaseII.THE LABORORGANIZATION INVOLVEDUnited Gas, Coke and Chemical Workers, C. I. 0., is a labor organization whichadmits to membership employees of Respondent.III.THE, UNFAIR LABOR PRACTICESA. Past relations between Respondent and the UnionPursuant to an agreement for consent election executed by Respondent andthe Union, to election by secret ballot was held by the Regional Director14The alleged unfair labor practices occurred about the middle of the combined periods.15 See ModelDairy.72 NLRB 544;Hollow Tree Lumber Company,91 NLRB 635 TheBoard would have jurisdiction to remedy any unfair labor practices found against Respond-ent, even if at the time of the Board's order it was established that the Respondent hadwithdrawn entirely from interstate commerceSeeN L R. B v. Cowell Portland CementCo , 148 F. 2d 237, 241, enforcing as modified 40 NLRB 652, cert den 326 U S. 735 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the Fourteenth Region among Respondent's employees,asa resultof which said Regional Directorissueda consent determination of representa-tive on April 18, 1947, in Case No 14-R-1731, in which he certified the Unionas the exclusive bargainingrepresentative of Respondent's employees in anappropriateunit consistingof all production and maintenanceemployees, ex-cluding office, clerical, and supervisory employees (as defined in the Act prior tothe amendmentof 1947).Upon a petition filed by the Union pursuantto Section9 (e) of the Act in Case No. 14-UA-883, the same Regional Director certified onApril 30, 1948, that a majority of the employees in the above unit had authorizedLoral 340 of the Union at Sikeston to make an agreement with Respondent re-quiring membershipin the Unionas a-conditionof employmentas provided inSection 8 (a) (3) ofthe Act.Within a few days after the initial certification of the Union in April 1947,Repondent and the Union negotiated and executed a 1-year collective bargain-ing contract which provided for a checkoffof union dues.In April 1948 theparties negotiated and executeda similar1-year contract.On April 24, 1949,the partiesexecuted a similar1-year contract, containing a union-securityclause, which was to remain in effect until April 23, 1950, and thereafter untilcanceled by either party on 60 days' notice.18The 1947 and 1948 contracts wereexecuted after only one or two meetings between the parties; the 1949 contractrequired two bargainingsessionsand was finally settled and executed at a thirdmeeting beforea memberof the Federal Mediation and Conciliation Service.During theoperation of these contracts, the relations between Respondent and theUnion were amicable ; only one grievance arose, which was settled informally ;during theoperation of the 1949 contract, which did not contain a checkoff pro-vision,Respondentcooperated fully with the Union in correcting the delin-quencies of several employees who were behind in their union dues 11B. The alleged refusal to bargain1.The appropriateunit;the Union's majority statusThe amendedcomplaint alleges, the Respondent's answeradmits, and I there-fore find, that all productionand maintenanceemployeesof Respondent, ex-cluding guards, office,clerical, and supervisory employees as defined in the Act,constitute a unit appropriate for purposes of collectivebargainingwithin themeaning ofSection 9 (b) of the Act.Respondentalso concedes that the Unionwas the statutory representative of the employees in the unit from April 18,1947, to May 18, 1950.The latter date was the occasion of Layton's final con-ference with Joseph Appelbaum, a representative of the Union, at St. Louis,atwhich Layton told Appelbaum, among other things, that he did not thinkthe Union represented a majority of the employees any moreRespondent andthe Union operated between April 24, 1949, and April 23, 1950, under a contractcontaining a union-security provision, which in effect gave the Union a potential100 percent membership among the employees in the unit to the extent permittedby the Act.SinceRespondent adduced no proof that the Union had in factlost its majority status before or after the latter date, it must be presumed thatsuch status continued indefinitely thereafter"This presumption is strengthened16GeneralCounsel's Exhibit No. 519These findingsare based on stipulatedfacts and the uncontradicted testimony ofLayton18 It iswell settled thata union's representativestatusestablishedby Board certifica-tion is conclusivelypresumed to continue for a reasonabletime, usually 1 year aftercertification,and indefinitely thereafteruntil rebutted.ToolcraftCorporation,92 NLRB655;UnitedStates Gypsum Company,90NLRB964; PooleFoundry and Machine Com-pany,95 NLRB 34. NATIONAL GAS COMPANY297by the fact that all Respondent's employees in the unit, following a strike voteat a meeting called by the Union on May 8, 1950, went on strike at all plantson May 9, 1950, and a majority of them remained on strike at least until June26,1950.'8I therefore find that at all times mentioned in the amended complaint,and since April 18, 1947, the Union has represented a majority of Respondent'semployees in the above unit, and the Union therefore was and is the exclusiverepresentative of all said employees, within the meaning of Section 9 (a) ofthe Act.2.The request to bargain ; the May 2 negotiations ; the termination of theinstallation employeesIn the negotiations set forth below, the principal correspondents and actorswere Kenneth C. Layton, vice president, for Respondent, and William M. Wynn,international representative, for the Union.By letter dated February 10, 1950, the Union notified Respondent that itdesired to modify the existing contract of April 24,1949, and requested Respondentto meet with it to negotiate terms of a new contract, advising that the Union'snew proposals would be forwarded shortly2° Shortly thereafter, Layton advisedWynn by telephone that Respondent would be willing to confer with the Unionregarding a new contract.By letter dated April 3, 1950, the Union sent a newproposed contract to Respondent, and requested a meeting with Respondent todiscuss it.21By letter of April 7, 1950, Respondent advised the Union that itwould meet with the union representatives to discuss the new contract pro-posals on or after April 19, the date to be fixed by the Union.nOn April 5, 1950, Respondent sent Local 340 of the Union at Sikeston a letterreading as follows : R2APRIL 5, 1950.UNITED GAS, COKE & CHEMICAL WORKERS OF AMERICA,Sikeston,Missouri.(ATTENTION : Noble C Malone, President, Local 340GENTLEMEN : We take this occasion to inform you of the intention of ourcompany to make certain changes in our method of operation which are madenecessary and advisable for economic reasons.The change in our methodof operation will probably take place within the very near future and consistsof the following :"Installation of all equipment and appliances including service during thewarranty period and the delivery of gas will be handled by independentcontractors instead of direct company employees."The above mentioned change in operations will necessarily entail thetermination of our employment of the personnel of our company presentlyperforming those dutiesWe wish to advise you, however, that in contract-ing with independent contractors for this work that we intend to offer theopportunity to our present employees to submit bids and you may rest assuredthat we shall favor our present employees if they care to submit bids asindependent contractors in every reasonable manner.We wish to make it clear to you that the change in operation is broughtabout simply because of economic conditions which we have carefully"Amalgamated Meat Cutters and Butcher Workmen of North America (The GreatAtlantic and Pacific Tea Company),81 NLRB 1Q52.20General Counsel's Exhibit No 6.Under article XV of the 1949 contract, this lettereffectively terminated that, contract on April 23, 1950.21General Counsel's Exhibit No. 722General Counsel's Exhibit No 8E2 General Counsel'sExhibit No. 9. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDanalyzed before making this decision and if you should desire to be suppliedwith any additional information in connection with the matter, please feelfree to callupon us.Very truly yours,NATIONAL GAS COMPANY,KENNETH C. LAYTON,Vice-President.A copy of this letter was sent to Wynn at the Union's office in St. Louis, Missouri.On April 10, 1950, the Union replied to the letters of April 5 and 7 as follows : Z'Mr. KENNETH C. LAYTON,Plant Mgr., National Gas Company,Sikeston,Missouri.DEAR MR. LAYTON : Am in receipt of your letter of April 7th, informing usthat you are willing to meet to discuss the proposed changes in the presentUnion contract after April 20th.Of course, I am very much interested inthe letter which you sent out April 5th, in regard to contracting the workout.I am meeting with your employees on Friday, April 14th, and after thatmeeting I will get in touch with you for a meeting with the Committee andmyself.Very truly yours,/s/William Wynn,WILLIAM WYNN,International Representative.On April 14,1950, Wynn talked with Layton at Respondent's office in Sikeston,just before attending a meeting of the employees, and arranged with Layton tohold a bargaining conference on April 20, which was 4 days before the expirationof the 1949 contract.However, Layton suffered an injury shortly before andarranged with Wynn to hold the conference on May 2, 1950.During their discussion on April 14, 1950, Wynn told Layton he wished' toadvise Layton of the Union's position regarding Respondent's proposal to con-tract out the installation work, and to obtain some information about the planprior to meeting with the employees.He told Layton that the Union could not"go along" with Respondent's plan which would result in the loss of jobs byeight members of the Union, and that the Union was opposed to that type ofoperation.Layton explained that the Union already knew about Respondent'spoor competitive position among liquid gas distributors in southeast Missouri,which was a reason for the change, and that Respondent had come to thatdecision after careful investigation.He said Respondent felt the decision to.contract out this work was a management prerogative, but also felt that it wasproper to notify the Union of the decision. Layton also said that, althoughRespondent had made a careful study of the new plan, its feasibility in Re-spondent's operations was still an unknown quantity, and Respondent was will-ing to discuss it with the Union, but he felt that the only way Respondent couldascertain whether it was advantageous for the Company was by actual experiencein the use of independent contractors. Layton also mentioned Respondent'stentative idea of taking care of the employees displaced under the plan bymaking independent contracts with some of them for the installation work.Wynn reiterated the Union's opposition to any plan which would result in theloss of jobs by members of the Union, and said that it would fight the changewith every means at its command.21Respondent's Exhibit No. 1. NATIONALGAS COMPANY299The first bargaining conference between Respondent and the Union was heldon the afternoon of May 2, 1950, at Respondent's office in Sikeston.The Unionwas represented by Wynn and a committee of Local 340 consisting of Noble CMalone, president of the Local, Chester (Jack) Bennett, Gene Campbell, andDayton Ford.Respondent was actively represented by Layton ; James Ward,manager of its Hayti branch, and Earl Corlew, manager of its Malden branch,were also present but took no part in the discussions.The meeting lasted about31/ hours.At the outset, before consideration of the proposed contract, Layton remindedWynn and the union committee that they had already received a letter indicatingRespondent's intention to contract out the installation work, and said Respond-ent's stockholders had reached the decision on economic considerations.Wynnreplied that the Union could not accept that decision.Layton then said theCompany took the position that the matter of discontinuance of the installationdepartment and handling of that work through independent contractors was amanagement prerogative, and was not a matter for negotiation with the Union ;however, he did not want the Union to feel that Respondent did not care to,discuss it with the Union at all, as Respondent recognized it was a "mutualproblem."Layton suggested that, in the interest of reaching some agreementthat day on the new contract proposals, the conferees should put aside discussionof the contracting plan for the moment and go through the new contract. Thisprocedure was followed.The conferees took up and discussed the 17 clausesof the new contract one by one, comparing them with similar provisions in theexpired contract.The first three articles of the new contract were identical with those in theold agreement and were agreed to with little or no discussion.The new articleIV, relating to seniority, was substantially the same as the old clause ; Laytonsuggested it be modified to provide a more equitable plan under which employeescould carry their seniority from one department to another when transferred ;after discussion, the parties agreed that any problems arising on this subjectcould be handled under the grievance machinery, and Layton then agreed toaccept the clause as proposed.At first, Layton would not accede to the uniondemand for increased overtime, holiday, and Sunday pay contained in newarticle V, but after discussion he agreed to accept the new clause, contingent uponagreement of the parties on all other clauses.New articles VI and 'VII, relatingto grievance procedure and protection of rights of employees called to militaryservice, were accepted by Respondent as proposed by the Union.Article VIII of the new contract contained the Union's proposals for increasedwages for employees in all departments, including the installation department.Wynn suggested that the Company might approve the clause as submitted, andthey could settle the whole contract at that meeting.Layton referred to Re-spondent's decision to contract out the installation work (which would havedeleted the installation department from the wage schedule), and said there wasnot much use in discussing the wages of the installation men, as Respondent haddecided on that plan.After some discussion, Layton and Wynn agreed thatsince the wage problem was tied in with other conditions the Union wantedchanged, it would be better to discuss the remaining clauses, and then come backto wages.Article IX of the new contract contained the same union-security clause as inthe expired contract.Layton said Respondent did not favor a "union shop,"reminding Wynn that they had run into difficulty on that point in the negotiationof the previous contract.Wynn pointed out that Respondent had operated fora year under a union-shop agreement without misunderstandings or bad.feelings. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDLayton finally agreed to accept the union-shop clause again,if agreement wasreached on all other terms of the contract.ArticleXof the ilew contractprovided for checkoff of union dues.There had been no checkoff provision in theprevious contract,and Layton objected to it because of Respondent's difficultiesin administering the clause in an earlier- contract.When the parties could notagree on the clause, it was decided to pass it for the moment and return to itlater during the discussion of wages.After discussion,the parties agreed onchanges in proposed articlesXI, XII, XIII, XIV, andXV which representedcompromises between the terms of the old contract and the new union demands.Layton concurred in the idea of termination or severance pay, as provided innew articleXVI, but saidhe thought Respondent could work out a more liberalseverance pay arrangement for later consideration by the Union;on the basis ofthis representation,the terms of that clause were left open for later discussion,so that the parties could return to a discussion of wages.After discussion, Re-spondent acceded to articleXVII, providingfor termination of the contract onsubstantially the same terms as in the prior agreement;however, the no-strikeclause in this provision related only to the period of negotiation of a new contractafter cancellation or expiration of the existing contract,in contrast to the broadno-strike clause in the old contract which had been applicable throughout theeffective period of that instrument.The parties then resumed discussion of the wage proposals,and Respondent'splan for contracting the installation work was again brought upbyWynn.Layton reiterated Respondent's decision to go ahead with the plan,and Wynnasked him how many of the installation men would have work with the CompanyunderitLaytonreplied that he recognized the long service of these menwith the Company,and their family obligations,and said that Respondent wouldattempt to make contracts with any of them who were interested,as suggestedin Respondent's letterof April 5, 1950.He also stated that for several monthsRespondent had not been replacing employees who resigned,thus keeping itsforce at a minimum, in hope that some of the installation men could be retainedto do maintenance work, which Respondent intended to carry on with its ownemployees.Layton suggested that Respondent could place the installationemployees,who did not become independent contractors,on a preferentialhiring listfrom whichthey would be called for maintenance work as needed, andRespondent was willingthat theyshould retain all their seniority when sorehiredWynn asked Layton how many installationemployeescould continuethat work for Respondent under the new plan, and Layton replied that two orthree could be used as independent contractors.Wynn asked Layton for a copy ofRespondent'sproposed contract under which the installationworkwould beperformed,but Laytondid not have a contract form available nor did he giveWynn any informationon the plan.The union men asked Layton whetherthe new plan also involved the gas delivery work, inasmuch as the letter ofApril 5 had mentioned that phase of the work. Layton replied that Respond-ent considered it impractical at the moment to contract out any work but theinstallation of new equipment,and that no change in the gas delivery departmentwas contemplated at that time.At thispoint,the discussions were susrended for a short time during whichWynn and the union committee held a private conferenceAfter therecess,the Union proposeda new wagescale for employees in all departments,includinginstallation,which was 20 percent less "across the board"than its original de-mands, but still 10 percent above existing ratesWynnsaid the Union would takethe reduced pay increase and accept Respondent's idea as to a liberal termination NATIONAL GAS COMPANY301pay clause,if Respondent would abandon its contracting plan and accept the check-off.Laytondeclined to accept this proposal.Wynn then said the parties shouldquit "sparring around,"that no agreement could be reached on the contract untilthe matterof contractingthe installation work was disposed of, that the entirematter hinged on the contracting plan, and that the Union would not standfor any change in Respondent's operation which would result in eight unionmembers losing their jobs,and would fight the change with all available means.Just before adjournment of the meeting,Wynn requested that Respondentreconsider its decision and take no immediate steps to carry out the plan, inorder to give the Union a chance to discuss the problem among its members,and work out a solution satisfactory to both parties.Layton replied that hewould discuss the Union's last proposal with his directors,and would adviseWynn of their decision,and that Respondent would not take any definite actionon the contracting plan until he had notified the Union.At theend of themeeting,Layton andWynn tentatively agreed upon May 15 as the date for thenext bargaining conference.Immediately after the meetingclosed, Layton called Wynninto his privateoffice and askedWynnif the employees would strike over the contracting ofthe installationwork, and Wynn repliedthat that was their intention, becausethe subject was of the greatest importance to them, and that when he said theywould use every'means at their command to fight it,he meant justthat.Wynnthen said he wanted to get the contractplan out of the way "at all costs," andsuggested that if Respondent would forgetabout theplan,Wynn would persuadethe employeesto accepta 5-cent an hour increase,abandon their new demandsand make a new contract in the terms of the old one, with the exception of the5-cent increase.Layton said he could not agree to that without discussingitwith his directors 25That evening Layton discussed the contracting plan further with Ward andCorlew, his branch managers, J. E. Moore, Jr.,president of Respondent, andLeonard Colley,se6retary and general office manager of RespondentThe nextmorning, May 3, 1950,Layton called a special meeting of Respondent's boardof directors,which was attended by three of them : Moore, Layton,and Colley.Verona Moore, the fourth director and wife of J. E. Moore, Jr,was not present ;she is not active in the affairs of RespondentLayton reported to the directors,that it appeared the Union's prime motive was to have the contracting plandropped;he outlinedWynn's final private proposalto Laytonand his sentiment,indicated at the meeting,that the contract could be settled quickly if the contract-ing plan was abandoned.After discussion(the details of which do not appearin the record)the directors decided to proceed with their plan to contractthe installation work and abolish that department.Late thatafternoon Laytonprepared and mailed a letter to Wynn, reading in pertinent part as follows :WILLIAM WYNN,Int'l.Representative,UnitedGas Coke and ChemicalWorkers,St. Louis,Missouri.DEAR BILL:As I promised,I am notifying you of our decision to contractour installation work.As I have repeatedly said, we do not consider this matter to be a bargain-able issue,but do recognize your wish to be kept informed of our contemplatedoperations.25The above findings are based on uncontradicted documentary evidence and a com-posite of credited testimony of Layton, Ward, Corlew, Wynn, Chester Bennet, and Ford.Testimony in the record which conflicts with these findings is not credited. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe sincerely feel that this is the best approach to this situation,and thatit represents the most economical type of operation that we can effect.Verytruly yours,NATIONAL GAB COMPANY,/s/Kenneth C. Layton,KENNETHC. LAYTON,Vice President.kcl/sEnclosureLayton enclosed in the letter a mimeographed notice of the samedate, alsoprepared by him, which stated :MAY 3, 1950.Effective Monday, May 8th, 1950 the National Gas Company will discontinuethe regular installation of appliances and equipment.This of course meansthat effective as of this date your services will no longer be required.Workof this type will be handled in the future by independent contractors.Your past service to the company is appreciated, and if you require a serviceletter we will be glad to furnish it to you.If there are any questions concerning this matter, I will be glad to discussthem with you.Your final check which will be available Wednesday, May 10th will includeall of your work through May 7th plus any vacation time you would benormally due, less any money due the company on advances or unsecuredaccounts.Very truly yours,NATIONAL GAS COMPANY,/s/Kenneth C. Layton,KENNETH C. LAYTON,Vice President.At the same time Layton caused a copy of this notice to be mailed or deliveredto each installation employee ; the installation men at the Hayti branch foundtheir copies in the time-card rack, where they had been placed by Ward on ordersfrom Layton."3.The strike of May 9, 1950Upon receipt of Respondent's letter of May 3, Wynn called a meeting of Re-spondent's employees at Sikeston on Monday evening, May 8, 1950. Just priorto the meeting, Wynn advised Layton in the latter's office that he was going todiscuss the contracting problem with the employees, and asked Layton whetherRespondent still maintained its stand on the contracting problem, and whetherLayton would not try to work out the problem with the Union. Layton repliedthat Respondent would adhere to its previous decision.Wynn then said thatunless he could advise the employees that Respondent had changed its position,they would probably take a strike vote, and the plant would be shut down thenext morning.Layton replied that he would regret it if they struck, but if thatwas their attitude, they could go ahead and strike ; the Company would stick toits decision.Wynn asked Layton for figures and other details of the proposedcontracting arrangement.Layton said the figures had not yet been compiled,as Respondent was still exploring that subject.Wynn asked Layton to meet"These findings are based on General Counsel's Exhibits Nos. 10 and 11, and creditedtestimony of Layton and Ward. NATIONAL GAS COMPANY303with him after the employees' meeting, saying the men did not want to strike,as that would hurt both the employees and Respondent, but wished to try andwork out the problem with Respondent first.Layton said he would not be avail-able for a conference that evening.Wynn then suggested a meeting about 7 a. in.Tuesday ; when Layton demurred at 'the early hour, Wynn said the matter wasserious, for if there was a strike vote that night, and the Union did not giveRespondent a chance to' arrange another meeting to settle the dispute, therewould be a strike. Layton did not suggest or agree to another meeting. Im-mediately after this discussion,Wynn and the union committee met with theemployees and reported to them that Respondent had refused to discuss itsdecision to discontinue the installation department, that Respondent had deter-mined to go ahead with the plan, and there was nothing the Union could doabout it.The union membership authorized Wynn and the committee to discussit further with Respondent in an effort to change the decision and, if a satis-factory agreement could not be reached, to call a strike.Early Tuesday morning, May 9, 1950, as the employees were reporting forwork, Wynn and a union committee, consisting of the two Bennetts and DaytonFord, met,Layton in his office.Wynn advised Layton that the men were opposedto the contracting plan and were prepared to stay on strike- until Respondentchanged its decision, but were still willing to sit down and negotiate a satisfastorysettlement.Layton replied that there was nothing Respondent could do if thatwas their attitude, and that Respondent had definitely decided to go ahead withits plan.The employees at Sikeston did not report to work, and started to picketthe plant.All employees at the Hayti and Malden plants went on strike the sameday.The strike continued at all plants until about June 26, 1950, and at Sikeston-untilJuly10, 1950.'4.The meeting of May 12, 1950On May 9, 1950, shortly after the strike started, Arthur Hale, a member ofthe Federal Mediation and Conciliation Service, U. S. Department of Labor,had a shortdiscussionwith Layton at Sikeston about the strike.The detailsof the conversation are not in the record. On May 12, 1950, Hale came to.Sikeston and arranged and presided at a meeting that afternoon in Respondent'soffice between Layton, Wynn, Joseph Appelbaum, another representative of theUnion from St. Louis, and the two Bennetts and Ford from Local 340. At theoutset Hale asked the parties whether Respondent would be willing to put theinstallationmen back to work, discuss and settle with the Union the problemof contracting out that work, and then work out and sign a new contract withthe Union.The Union was agreeable to this, but Layton in effect rejected thesuggestion,sayingRespondent would be willing to talk about the matter aslongas the Union desired, but its position on the contracting plan remained thesame, that the decision on that subject was a management prerogative, and wasnot negotiable, and Respondent would continue with its plan because it neededactual experience to determine whether the plan was advantageous for theCompany.He also said he felt that this decision was "in line," because theUnion had never presented any counterproposition which could be comparedas to cost with the contracting plan, and had never indicated that it wouldaccept any modification of that plan, and thus he couldsee noreason for puttingthese men back to work and then be faced with another shutdown after anotherbargaining session ; any arrangement to put the former installation men back27These findings are based on credited testimony of Layton, Wynn, Ward,Howell, andChester Bennett. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDto work would only be "borrowing trouble."Layton added that he could see noreason why they could not continue contract negotiations regarding the remainderof Respondent's operations which were covered by the contract and involvedmost of its employees.2'Wynn stated that the Union had an interest in Respond-ent's problems and appreciated its difficulties, and that he felt the employeescould go a long way toward straightening out the problems without the necessityof contracting out the installation work.Appelbaum then referred to negoti-ations the Union had held with LaClede Gas Light Company in St. Louis, Mis-souri, regarding its procurement of a large installation job by independentcontract, in an effort to indicate that independent contracting was not the solu-tion for Respondent.20At this point, the conciliator suggested that Respondentallow. one independent contractor to do its installation work -on a trial basis,to ascertain how it worked out over a period of time such as 1 year, and thatRespondent rehire the installation men during that period.Layton said hethought that was "something that I could be sold on," and said Respondent wouldbe willing to try that plan for a year, at the end of which period it could com-pare the cost figures on performance of installation work by independent con-tract and by it own employees.Wynn asked Layton how any of Respondent'semployees could arrange to handle the installation work on a contract basis,and Layton replied that if any former employees were interested in becomingindependent contractors, he would see that they were financed, and they coulduse company trucks ; that could be worked out and was not a problem. Duringthis discussion, Layton pointed out that one independent contractor would re-place two installation employees, I. e., an installation man and his helper ; thecontractor would also have to hire a helper, who might well he a displacedinstallation helper, especially if the contractor was a former installation em-ployee.Appelbaum would not agree to this suggestion, taking the position thatthe Union could not agree to anything that would cost any union member hisjob.He said he thought he could show Layton where Respondent's thinking onthe plan was wrong, but when Layton asked for facts supporting his contention.Appelbaum produced none, repeating that Respondent was wrong in its view,and "at least the Union could take no other position." Layton told the con-ciliator that if the Union would not compromise on the contracting plan, whereRespondent had gone more than halfway by agreeing to use only one independentcontractor, he did not see how they could come to any understanding, andRespondent could not see its way clear to go beyond Hale's suggestionAtthe close of the meeting, the union representatives suggested another meetingatwhich the parties might attempt to resolve the dispute. Layton said hewould take it under consideration. Layton also asked about the bargainingmeeting tentatively scheduled for May 15.Wynn replied that the Union wouldnot attend any further meetings for discussion of the contract until the con-tracting problem was settled and the strike discontinued.This was the lastformal meeting between Respondent and the Union ; neither party made laterovertures to resume contract negotiations 30"The discontinuance of the installation department affected only 8 employees out of atotal of about 30 in the 3 plants.29Appelbaum produced no figures or details regarding the St. Louis case to support hiscontentionWynn testified credibly, and I find, that LaClede Gas Light Company con-tracted out the entire installation job to an independent contractor, after discussion withLocal 6 of the Union at St. Louis, none of the installation work was performed by membersof the Union as employees of LaClede30These findings are based on a composite of credited testimony of Layton, Wynn,Appelbaum, Ford, and the two Bennetts.Testimony of any of these witnesses in conflictwith the findings is not credited NATIONAL GAS COMPANY5.Contentions of the parties305The principal issue raised by the pleadings, the record, and the argumentsof counsel is whether Respondent's decision to contract out its installationwork and discontinue its installation department was a subject on which itwas required to bargain with the Union, on request, before carrying out thedecision.The corollary issue is: Assuming the shutdown was a bargainablematter, whether Respondent in fact refused to bargain with the Union thereon.In urging the affirmative on both issues, General Counsel contends that, althoughRespondent appeared to bargain with the Union on many provisions of a newcontract at their sole bargaining session, such bargaining was not bona fide be-cause it was prefaced by Respondent's adamant and illegal refusal to bargainon the contracting issue, which refusal was part and parcel of a predeterminedcourse of conduct designed to discredit and eventually aet rid of the Union inRespondent's plantsOn the other hand, Respondent argues that it was underno legal obligation to bargain with the Union concerning the discontinuanceof a department of its business and contracting out the work therein for economicreasons ; and even if obligated to bargain thereon, Respondent fully dischargedthat duty and also engaged in bona fide bargaining on all provisions of a newcontract.The legality of the discharge of the employees in the discontinueddepartment is directly affected by the resolution of these issues.The principalissue stated above is primarily a legal problem and will be considered first.Section 7 of the Act establishes the right of employees, among other things,to bargain collectively through representatives of their own choosingUnderSection 9 (a) of the Act, the bargaining agent selected liy the majority ofemployees in an appropriate unit is constituted the exclusive representative ofall employees in the unit for purposes of collective bargaining "in respect torates of pay, wages, hours of emplyoment, or other conditions of employment "It has been held that termination of employment by discharge is an actionaffecting a "condition of employment" or the "tenure of employment," andis therefore a proper subject for collective bargaining, upon the theory thatby such action the employee loses his job at the command of the employer. and theeffect upon the "conditions" of employment is that the employment, or the man'stenure of his job, is terminated.' If this reasoning is valid as to discharge ofindividual employees, it would appear to applya fortiori,to employer actionsresulting in the termination of groups of employees, where the impact and resultsof the discharges are greater and more widespreadHowever, the Board hasconsistently held that an employer is not required to consult or bargain witha union regarding a major change in its operations effected for nondiscriminatoryreasons.In the early case ofBrown-McLaren Manufacturing Company,31NLRB 984, the Board absolved the employer of any duty to bargain with a unionregarding the removal or transfer of operations from one plant to another, wherethe move was brought about by a bona fide desire to avoid continued operationat a loss at the first plant, which was occasioned in part by the refusal of theunion to agree to a reduction in wages. The Board found that the economicfactors which dictated the removal of operations were beyond the control ofthe employer. In re!llahaiirnqMivinq Corn pony,61NLIiIl 792, the Board heldthat an employer who contracted out the operation of certain mines for economicreasons, and thereafter refused to bargain with the union regarding the workers31 SeeInland Steel Co.vN L R B ,1'70 F 2d 247 (C A 7). enforcing 77 NLRB 1,cert. den. 336 U. S 960 It should be noted that, by section 11 of arhrle VII of the union-security contract of April 23. 1949 (General Counsel's Exhibit No 5). Respandent here,like the employer in theInland Steelcase, had recognized that the dicoharge of an em-ployee was a subject for discussion under the grievance procedure set up by the contract 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDin those mines, did not thereby violate the Act, notwithstanding the fact thattified appropriate unit, and the employer and union had made prior collectivebargaining contracts covering such employees. In reversing the Trial Examineron this point, the Board said (61 NLRB 792, at page 803) :Since changing conditions in industry necessitate revision of bargainingunits which will best effectuate the policies of the Act; the Board has neverheld that once it has established an appropriate unit for bargaining pur-poses, an employer may not in good faith, without regard to union organi-zation of employees, change his business structure, sell or contract out aportion of his operations, or make any like change which might affect theconstituency of the appropriate unit without first consulting the bargain-ing representative of the employees affected by the proposed business change.In reWalter Holm ,& Company,87 NLRB 1169, the Board held that an employer'ssudden unilateral discontinuance of its trucking operations, and concomitantdischarge of the drivers engaged therein, for economic reasons, without priorconsultation with the union, did not violate the Act. In reaching that con-clusion, the Board specifically found that the discontinuance of the operationwas for nondiscriminatory reasons, and then said (87 NLRB at page 1172) ;"And Section 8 (a) (5) does not require an employer to consult with its em-ployees' representative as a prerequisite to going out of business for nondis-criminatory reasons," citing theMahoning Miningcase.At first glance, thesecases appear to support Respondent's contention that its refusal to bargainwith the Union regarding the proposed contracting out of its installation work,and the contemporaneous discharge of its installation employees, was justifiedand did not constitute a refusal to bargain within Section 8 (a) (5) of theAct.On that premise the discharge of the installation employees must beconsidered nondiscriminatory, and would not constitute a violation of Section8 (a) (3) of the Act.However, in view of the secondary issues litigated herein, Respondent's baredecision to shut down a department and discharge the workers therein cannotbe consideredin vacuo.General Counsel argues that the decision, Respond-ent's attitude thereon during the negotiations, and the subsequent dischargeof the employees, were only part of a discriminatory scheme to discredit andfinally get rid of the Union.He claims that the scheme comprised the followingsteps : (1) The decision of April 5, 1950, to contract out the installation work,discontinue that department, and discharge the employees therein; (2) therefusal to bargain with the Union thereon after April 5, 1950; (3) the actualdischarges of those employees on May 8, 1950; (4) the resultant precipitationof the strike of May 9, 1950; (5) negotiation of ostensible but spurious inde-pendent contracts with individual employees for the installation work beforeand during the bargaining negotiations and the strike; (6) coercive statementsto striking employees during the strike designed to break the strike and dis-credit the Union; (7) individual bargaining with employees in derogation ofitsduty to bargain with the Union as their statutory representative. Thiscontention requires careful analysis of the factors leading to Respondent'sdecision for the shutdown, the manner in which it carried out its contractingplan, and an appraisal of its bargaining at the meetings of May 2 and 12 in the NATIONAL GAS COMPANY307light of its contemporaneous and later conduct toward its employees duringthe contract negotiations and the strike.'6.The evolution of the contracting planRespondent first began to consider the possibility of contracting out part ofits operations in the latter part of 1949.For some time before, its new businessdepartment,which handles the sale and installation of new gas appliances, hadbeen operating at a loss for several reasons.Respondent had found it impossibleto exercise close supervision over the work of its installation crews, who operatedover an area comprising more than six counties, because it was impractical tohire a supervisor for every installation crew of two men ; consequently, Respond-ent was forced to rely upon occasional inspection of the work of the crews, butcould not thereby, assure efficient use of working time by themen ; as aresult, thelabor cost of installation work tended to remain constant,despite fluctuations inthe volume of new business, due to slow-down practices of the installation crewsduring slack periods designed to assure them full workweeks and often overtimepay ; Respondent's attempts to correct these practices through appeals to theUnion proved unsuccessful.In addition,Respondent was encountering increasedcompetition locally in the sale of new appliances.Respondent's price for a gasheating furnace included the cost of installation, which in turn included the costof sheet metal work that is performed for Respondent by sheet metal contractorsunder contract ; the selling price thus included Respondent's markup on theappliance and the sheet metal contractor's profit on his work. In these sales,Respondent cannot compete with the sheet metal contractors who also directlysell and install appliances,but at an over-all price which includes only the actualcost of the appliances, the contractor making his profit on the sheet metal workinvolved in the installation ; the dealer's markup on the appliance is thuseliminated.For the same reasons, Respondent was finding it difficult to competewith independent plumbers in the sale and installation of gas water heaters.Furthermore,Respondent is in competitionwithan increasing number of smallconcerns selling gas heating appliances, many of which are family-owned and-operated businesses,such as hardware and general stores, with small invest-ments, low overhead and upkeep, whose proprietors can afford to sell and installappliances at cut rates.To compete with these concerns, Respondent would haveto install a complete sheet metal department or attempt to procure that workon a fixed-fee basis, both of which plans were explored and found costly andimpractical.As a result of these conditions, Layton started in December 1949to investigate the practices and experience of major oil companies, large fueldistributors, and other firms in the handling of various operations through theuse of independent contractors, and ascertained that many concerns found thatplan economical both for the installation of equipment and delivery of productsto customers.As a result, Respondent also investigated the feasibility ofcontracting out the delivery of gas and servicing of equipment, but concluded thatitwould be impractical to handle those operations through independent con-srThe applicable rule has been stated by the Board as follows:"We recognize that anemployer may lawfully discontinue or reduce operations for any reason whatsoever, goodor bad, sound or unsound,in its sole discretion,and without censorship from this Board,provided only that the Employer's actionisnot motivated by a purposetointerfere withand defeat its employees' union activities.If the latter is the true purpose,it is unlaw-ful "Pepsi Cola Bottling Company of Montgomery,72 NLRB 601, 602,and seeEva-RayDress Manufacturing Company, Inc,88 NLRB 361. In theMahoning MiningandWalterHolmcases,cited above,the Board examined the circumstances surrounding the change inthe employer's operations,in determining the issue of discriminatory motiverel non.1 308DECISIONS OF NATIONAL LABOR RELATIONS, BOARDtractors, because of the high degree of control over such operations required tomaintain satisfactory service, which did not lend itself to an independent con-tractor setup.However, Respondent finally decided to contract out the installa-tion of its new gas appliances because it concluded that it could thereby effect,in over-all saving of approximately 15 percent in the actual cost of installation ;itwould also eliminate the cost of public liability insurance, which would beborne by the contractors, and Respondent's direct liability to customers for neg-ligence of its employeesIn reaching this decision, Respondent acted upon theadvice of counsel, both with respect to the legality of the proposed change andthe independent contractor plan, and its duty to bargain with the Union regardingthe change of operations.Respondent's officers reached the decision to proceedwith the plan in the latter part of March 1950, but the official letter announcingthe decision was not sent to the Union until April 5, 1950: Respondent delayedpublication of the decision awaiting final approval of the plan by its counsel,which was apparently not forthcoming until that date.About the middle ofApril, Respondent posted a notice to employees on the bulletin boards in all plants,stating the decision to contract out the installation work and advising thatRespondent was also considering the possibility of handling gas delivery by thatmethodDuring its study of the contracting plan, Respondent made no secret of thefact that it was considering the plan involving discontinuance of its instal-lation department and possibly other operations.Malone, the installation manat Malden, and installation men at the other plants, learned of it and discusseditamong themselves early in 1950, and as a result, Malone broached the sub-ject to Layton several months before he received the letter of April 5, 1950. Atthat discussion, Layton asked Malone what he thought about the plan, andMalone replied he did not know whether "we could make a go of it" (apparentlymeaning, asindependent contractors) but was willing to talk about it.ThereHas some mention of the prices at which Malone, as a contractor, could makeinstallations, but no definite figures were submitted by him nor was any con-clusion reached on the subject at that time; nor did Layton indicate that Respond-dent had reached any decision on the plan. After Respondent posted the notice onthe bulletinboards inApril, and before the strike, Dayton Ford, gas deliverymanit Sikeston, asked Layton for data on the proposed contracting of gas delivery.Layton replied that he had no data,on. it, but promised to notify him when henad something definite ; he never discussed it further with Ford.33 In the sameperiod,when Ralph Williams, night mechanic at Sikeston, asked Layton fordetails about the contracting plan, Layton replied that he had no figures then,no contracts had been prepared, and he did not know just how he would do it.Layton asked Martin E Duke, installation man at Sikeston, what he thoughtabout the plan, and when Duke expressed his ignorance about the matter, butsaid he thought the men would know more about it when it was put "on the table"in discussion with the employees and their union leaders, Layton replied thatitwould never be "put on the table." 34I find nothing in the above facts to indicate that Respondent, in its investi-gation of the feasibility of contracting the installation work, or in reachingits initial decision to take that step, was motivated by other than economic orbusiness considerations.There is no conduct of Respondent up to and includingthe announcement of the decision on the bulletin boards about April 15, 1950,33Respondent gave up the idea of contracting out the gas delivery work before its nego-tiations with the Union on May 2, 1950.34These findings are based on the credited testimony of Layton, Malone, Ford, Bush,Martin E. Duke,Chester Bennett, and Ralph Williams. NATIONALGAS COMPANY309which substantially indicates any antipathy toward,or scheme to get rid of, theUnion ,5When Layton indicated to Wynn, the union agent, on April 14, 1950, thatRespondent would not bargain with the Union over its decision to contract outthe work, Layton learned for the first time from Wynn that the Union wasdefinitely opposed to the contracting plan and would fight it.Respondent hadexperienced a strike of its employees in 1947 which was settled after chargeswere filed by the Union,3' and Layton could reasonably have inferred from Wynn'sstatement on April 14 that the Union might call a strike if Respondent pro-ceeded with its contract plan.In fact, a week before the strike,Moore, presidentof Respondent,asked Ralph Williams, night mechanic,and Clark Mattison,janitor,at the Sikeston shop one night,whether they thought the men wouldstrike.Williams said he did not know. The record also shows that at leastafter Respondent posted its announcement of the decision to discontinue theinstallation department,there was discussion among some of the employeesabout the possibility of a strike.Moreover,it is a fair inference that in an organ-ization of about 30 employees,Respondent's officers and managers were cog-nizant of such discussion.'I therefore find that between April 14 and May 2,1950,Respondent knew that the employees were discussing the possibility ofa strike if Respondent discontinued its installation department and terminatedthe jobs of the installation men.Turning to the events of May 2, 1950,I am unable to agree with GeneralCounsel's contention that Respondent's conduct during the bargaining sessionof that date of itself evidences a lack of good faith in dealing with the Union.I have concluded,as a matter of law, that Respondent was not obligated to bar-gain with the Union on its decision to contract the installation work. It followsthat Layton's insistence throughout the meeting that the decision was a manage-ment prerogative and not negotiableas such.does not constitute a refusal tobargain,nor does it taint the bargaining on other issues.Layton had previouslyexplained toWynnthe economic reasons which led Respondent to its decision,and I do not consider his failure on May 2 to repeat or further explain thosereasons as indicative of bad faith,particularly when the Union did not questionthe need for the contract plan,produced no arguments or facts in'an attemptto convince Respondent that the plan was economically unsound,and proposedno definite substitute.However,Respondent was still obligated to bargain with the Union re-garding the reemployment of the workers who would be displaced by operationof the plan " I am persuaded that Respondent fulfilled its obligation in thisregard at the meeting of May 2.While Layton maintained thedecisionto con-tract was not negotiable,he readily discussed its effects with the Union, recog-nizing it was a "mutual problem."In answer to Wynn's questions,he explained35The history of amicable relations with the Union since 1947 overweighs any sinisterinference which might be drawn from Layton's early discussion of the contracting planwith Malone,president of the local Union, or from Layton's equivocal statement to Wil-liams that he was prohibited by some law from negotiating on the contracting plan withthe Union,or even from his remark to Martin E. Duke that the plan would never be laid"on the table" for discussion with the Union;the latter remark obviously stemmed fromadvice of counsel.36Respondent executed a settlement agreement on April 4, 1947, in Case No.14-C-1277,which was approved by the Fourteenth Regional Director and provided only for reinstate-ment of 16 named employees,without back pay or posting of` notices(General Counsel'sExhibit No. 4).37 SeeQuest-Shop Mark Brassiere Company, Inc.,80,NLRB 1149, 1150.5 Brown-McLaren Manufacturting Company,34 NLRB 984;Syncro Maehine Company,Inc.,62 NLRB 985.215233-53-21p 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's willingness to offset the economic blow to the installation workersby attempting to contract with some of them for that work, and its plan toabsorb the others as soon as possible in other departments of the business. TheUnion submitted no counterproposals to these suggestions ; it merely reiteratedits demand for complete abandonment of the contracting idea and for retentionof all installation men as employees.Layton's suggestions for taking care ofthese employees was consistent with the offer contained in Respondent's initialannouncement of the plan to the Union in April, and also indicated a properregard for their welfare.Such conduct is more indicative of sincerity thanof bad faith in bargaining.Aside from the contractingissue andthe effects of the plan, the record indi-cates that there was bona fide bargaining on other contract provisions: theparties discussed and arrived at agreement on most of the union proposals,subject only to reaching agreement on the whole contract (which includedproposed wage increases for the installation men).Moreover, the partiesfollowed the same method of bargaining they had used in their negotiation ofthree previous contracts : the Union submitted a new contract form at the outset,which was discussed by the parties paragraph by paragraph, the Respondentoffering some oral counterproposals which were discussed ; Respondent rejectedsome proposals, accepted some as offered, and reached a compromise with theUnion on others. There was no deviation by Respondent from the previousmethodof bargaining which would warrant an inference of bad faith. Con-sidered as a whole, the open meeting of May 2 presents a picture of bona fideand progressive bargaining between the parties which broke down only whenthe parties reached an impasse at the end over the contracting issue.However,neither party closed the door to further discussion in an effort to eliminatethe impasse : a date for another bargaining meeting was tentatively fixed, andRespondent promised to reconsider its decision on the installation departmentand advise the Union before taking definite action thereon. Immediately afterthe meeting, Respondent learned of the anxiety of the Union to avoid the,dis-continuance of that department "at all costs," when Wynn indicated to Laytonthat the Union would probably yield on practically all its demands if Respondentwould abandon its plan.When Layton reported this fact to the directors thenext morning, they immediately decided after a short discussion to proceedwith the contracting plan, authorizing Layton to take the necessary steps.The same day he sent the notices to the eight installation employees, termi-nating their employment effective the next Monday, May 8, ,1950, and at thesame time sent the letter to Wynn reaffirming Respondent's decision to proceedwith its plan.Although the notices to the employees were effective 5 dayshence, they constituted the first definite step toward consummation of the plan,and when Layton issued them, without advising the Union beforehand, he ineffect broke his promise of the previous day to Wynn and the union committee.The breach of this promise on a matter he knew to be of vital importance tothe Union,raises somedoubtas to the bona fides of the promise itself, andLayton's motive in making it.However, I cannot resolve that doubt into afinding of bad faith bargaining, first, because Respondent was not legally boundto bargain with the Union about itsdecisionto shut down a department and,secondly, because Layton did not learn untilafterthe meeting of Wynn's anxietyto have the contracting plan abandoned ; and it was only after Layton reportedthat attitude to the directors the next morning, that they determined to goahead with the plan.Even then, Layton did not utterly flout the Union; he NATIONAL GAS COMPANY311disregarded his promise only to the extent of advising the Union of the decisionto go ahead simultaneously with, rather than before, the sending of the termi-nation notices.Indeed, in a technical sense, it can be said that the Unionstill received notice of the decisionbeforethe first step in execution of the planbecame effective, as the termination of the installation employees took effectMay 8; and Wynn told Layton on the telephone on May 4 that he had receivedRespondent's letter of May 3, was disappointed in Respondent's decision, andwas goingto meet with the employees shortly to discuss it further.The Unionthus received some advance notice of the terminations ; it was not suddenly pre-sented witha fait accompli.I therefore do not regard Respondent's deviationfrom its promise of May 2 as substantial evidence in itself of a refusal to bargain,nor as sufficient to warrant the conclusion that Respondent's entire dealingwith the Union on May 2, 1950, was in bad faith.Although Respondent knew, when it sent out the termination notices, that theUnion would fight the contract plan and that Respondent was risking a strikeif it went ahead with the plan, this is far from saying, as General Counsel con-tends, that by this move Respondent was deliberately precipitating a strike inorderto discredit the Union ; that conclusion wouldalsorequire the assumptionthat Respondent was consciously inviting a possible shutdown of its whole busi-ness(which in fact occurred) in order to undermine the Union.At this point,I cannot lightly infer the existence of such an intent, in the face of the substantialproof that Respondent's original conception of the' plan arose from economicconsiderations, and that those considerations were made known to the Unionbefore the installation employees were discharged.As evidence of bad faith, General Counsel points to Respondent's omission toadvise the installation employees or the Union, at the time of their discharge, ofits plan to absorb them in its maintenance operations.39 Layton had alreadyexplained the plan to the Union on May 2, and it would have been consistent andindicative of continued good faith to mention it in the termination notices to theemployees directly concerned.At the hearing, Layton attempted to explainthis omission by saying that, although he recognized the terminated employeeswere entitled to be advised of Respondent's plans for their reemployment, he didnot think it proper to mention that in their notices, because he considered it a"condition of their employment, and as such should be properly discussed withunion representatives" and "not with the individual employee."This explana-tion is not convincing, because he did not mention the subject in his letter ofMay 3 to the Union ; if he had done so, he would have avoided the appearance ofignoring the Union.The omission of this important subject from Respondent'sfirstletter to the Union after the contract negotiations broke down, in suddencontrastto Layton's opendiscussionof the problem with the Union the daybefore, is a persuasive indication that Respondent's attitude toward the Unionhad changed, and that on May 3, 1950, it was no longer desirous of talking withthe Union on a matter which it was obligated to discuss with that organization.This sudden change of attitude raises the question whether Respondent's conducton and after that date was motivated by other than business reasons.This leadsto a consideration of the manner in which Respondent proceeded subsequently tomake contracts with certain employees regarding the installation work, and itsrelations with those men under the contracts.r Layton and Ward testified credibly,and I find, that at the time of the negotiations inMay, Respondent had accumulated a 2-year backlog of field maintenance work to be per-formed on company-owned equipment;little of this work had been done since May 1950,and at the time of the hearingthe Companystill had a substantial backlog thereof. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARD7.The contracts for installation work 4°General Counsel argues that Respondent made contracts with four employeeswhich in form appeared to set up a true independent contractor relationship,but in substance and actual practice gave Respondent such control over the opera-tions of the contractors that they remained in fact "employees"of Respondent.The Employer argues the converse of the proposition. In determining whetheran employer-employee relation or that of independent contractor exists, the Boardhas consistently applied the "right-of-control" test, under which it has been heldthat an employee relationship exists where the person for whom the servicesare performed reserves the right (even if not exercised) to control the mannerand means by which the result is accomplished ; conversely, an independentcontractor relationship exists where the control is merely limited to the resultto be accomplished and does not apply to the methodand manner of servicesrendered.In ascertaining the degree and nature of the control exercised, theBoard has considered all relevant facts showing the background of the parties, thecircumstances under which the contract relationship was created, its relationto the employer's business, the manner in which the parties carried out thecontract, the permanence of the arrangement, and similar factors. 41The notice of May 3 to the installation men terminated their services "effectiveMay 8th, 1950," and advised that they would be paid for workperformed throughMay 7; in effect they were off the payroll at the close of business on May 7 andwere no longer employees on May 8, so far as Respondent's records were con-cerned.On the morning of May 8, 1950, Malone was advised by Corlew,manageratMalden, at the request of Layton, that Respondent was having a meetingthat day at Sikeston with men interested in contracting for the installationwork, and that Malone should go to Sikeston if he was interested.Malone metLayton at Sikeston that morning, and submitted a bid for the work,consistingof a list of rates at which he proposed to install appliances. The same dayLayton extended invitations, through Ward,managerat Hayti, to J. W. Smith,installation man, and Clifford James, service and installation man, both at Hayti,to s';e him about the contracting.That afternoon, Malone, Smith,and James metwith Layton at Sikeston, where all four reviewed and discussed the price listwhich Malone had submitted to Layton earlier that day ; the three employeeshad previously discussed and agreed upon these figures among themselves.After some bargaining on the rates, Layton told the men the prices appearedacceptable as submitted, but the Company desired to consider them further.There was some discussion of other terms of a contract, and the conditionsunder which the installation work would be done, and Layton made notes thereoffor the purpose of preparing a contract. Layton had a contract formprepared on May 9, the day the strike started, and personally took it toSt.Louis the morning of May 10, where it was reviewed by Respondent'scounsel to make sure that it set forth a true independent contractorrelationship;certain clauses were added by counsel to achieve this result.Layton brought thecorrected draft back to Sikeston that afternoon and had it preparedin final40 The findings in this subsection are based on credited testimony of Layton, Malone, andwilliams,except where otherwise noted.Testimony of these and other witnesses in con-flict with the findings is not credited.Smith, Steinberk, and James, .who were ,involvedin the contracting arrangements and operations, did not testify ; James is still employedby Respondent, and'Smith has likewise continued as an employee, though under the guiseof a contractor, as will appear below.41Steinberg&Company, 78NLRB 211,221-223;Alaska Salmon Industry,Ine.,'81 NLRB1335, 1338 ;and other cases cited In'Waiter Holm & Company,87 NLR11 1169, at 1172;N. L. R B. V. Nu-Car Carriers, Inc.,88 NLRB 75, order enforced189 F.2d 756 (C. A. 3)decided June 13, 1951. NATIONAL GAS COMPANY313form.42As soonas hereturned, he had Ward and Corlewget in touch,with thethreemen andadvise them that the rates they submitted were acceptable, thatthe contractform wasready, and Respondent was in a position to enter intocontractswith them.Smith signed thefirst contracton the evening of May 12,1950.Malone signedhis about June 1, 1950.There is no proof that Jamessignedthe contract, or ever becamean independent contractor.John Steinbeck,former installation man at Sikeston,signed a contract on June 1 or 2, 1950.Ralph Williams,maintenance man at Sikeston, signed a contract sometime afterthe strikeended on July 10, 1950.Although Layton claimed Respondent had all the installationmen in mind aspossible independent contractors, which would be consistentwith Respondent'sApril 5 letter to the Union, he admitted that when Respondent first decided tocontract the work, he had Malone, Smith, and Steinbeck' particularlyin mind.There is no proof that he invited any but Malone, Smith, and James to the firstcontract discussion on May 8.44Layton testified he had knownMalone for alongtime and trusted him.Although Malone was at theinitial discussion ofMay 8, and learned on the 10th that Respondent was ready to sign a contractwith him, he did not sign up for several weeks ; in the interim he participated inthe picketing at Malden.During that period Layton and Moore asked him on oneoccasionif he wanted to sign the contract, but he hesitated, saying thatbecauseof his position as president of the Union, be would have to wait until the strikewas settled.He asked Layton to hold a position as contractor open for him atMalden until after the strike was over, and Layton agreed to do so, saying thatifMalonedecided on it, he should come to the office and sign up. Smith stoppedwork when the strike started on May 9, but never took part in the picketing; hesignedthe first installation contract on May 12, 1950, under circumstances whichwill be discussed below, started work thereunder about May 28, 1950,and is stillhandling installation work at Hayti under the contract. It is evident from theabove facts that when Respondent decided on the contracting plan, it had alreadychosenthe particular employees with whom it desired to make independentcontracts.This finding is further supported by Layton's admissionthat,althoughhe claimed Respondent was much interested in the stability of the persons withwhom it contracted," he made no investigation of the financial ability and re-sources of Malone, Smith or Steinbeck to ascertain whether they could operateas^_independent contractors.Layton knew that Smith was a man of modestmeans, anddid not ask him for any financial statement, because he knew hecouldfurnish none.There is no proof that he required such statements from theother two.Malone and Steinbeck, like Smith, had been hourly paid employeesof Respondent, and there is no proof that they were any moreaffluent thanSmith.Furthermore, Respondent executed the contract with Smith withoutfirstascertaining whether he would be an acceptable risk to the Fidelity andCasualty Company, which was the only insurance company willingto insureu General Counsel's Exhibit No. 13.,aThe record does not show when Layton conferred with Steinbeck about his contract.s+The polite but vague offer In the termination notice of May 3 to discuss with the termi-nated employees "any questions concerning this matter" could not reasonably be construedas an offer to discuss a contract ; nor was it consideredsuchby the displaced men: as willappearbelow, Howell reproached Moore at Hayti on May 13 for not giving the employeev-a fair chance to bid on the installation work ; as this occurred after Layton's negotiationof a contract with Malone, Smith, and James, on the 8th, and Smith's execution of thefirst contract on the 12th, It Is obvious that the other installation employees were cognizantof these facts and felt they had been deliberately overlooked.+aLayton contradicted himself on this point on redirect examination, when he admittedthat during the Investigation of the contracting' plan, Respondent neglected to considerthe ability of a capable workman to operatehis own business,which was the major weak-ness inthe independent contract plan. 314DECISIONSOF NATIONAL LABOR RELATIONS BOARDcontractors in this type of work.'8That Respondent was motivated in selectionof these men by reasons other than their business ability is also demonstratedby Layton's admission that, after Respondent's directors gave him authorityto proceed with the contracting plan, his principal, efforts involved,the procure-ment of bids from only three men, and he "assured" himself "of the support. ofthe individuals involved."Since Smith never took part in the strike activities,of which Respondent- was aware from May 9 onward, and Malone was apparentlywilling to operate at once under a contract, were it not for his position in theUnion, it is clear that the "support" Respondent expected from these men involveda willingness to ally themselves with Respondent in its plan to carry out, theinstallation work by independent contracts despite the Union's opposition ; noneof the usual business considerations in dealing with independent contractorswas involved."The above facts impel the belief that Respondent was guided indealing with these men, not by its original economic motive, but by a recentlyformed intent to operate at least part of its business without the necessity ofconsultation or negotiation with a labor organization, in contrast to its practiceand obligation under the recently expired union contract.The circumstances under which Smith, Malone, Williams, and Steinbecksigned their contracts are also enlightening.Smith signed his contract on theevening of May 12, 1950, at the Sikeston office.Before signing, he went over itsterms with Layton ; only one change was made, at Smith's request, in the per-centage of installation charges Respondent was entitled to retain in order toguarantee performance by the contractor.98Smith had never seen a copy of thecontract before, and prior to signing he did not have independent advice of counselas to its terms and effect. In entering into the contract, he was clearly accept-ing without question substantially' all of the terms and conditions stipulated byRespondent. In the absence of contrary testimony by Layton and the othercontractors on that subject, it is a reasonable inference, and I find on the basisthereof, that Malone, Williams, and Steinbeck executed the same contract undersimilar conditions ; in fact, Williams testified credibly, and I find, that when hearranged with Layton to undertake work under a contract, Layton already hadthe schedule of rates worked out (obviously the price list attached to Smith'scontract) ; there was apparently no bargaining between them on the rates. orother terms.All of these circumstances indicate an absence of that dealing atarm's length which usually accompanies the-creation of true independent contractrelationships.The spurious nature of the contract arrangement is further indicated by theclear proof that, after the contracts were signed, each contractor was set up inbusiness with equipment and material supplied by Respondent, upon terms fixed,and through financing secured, by Respondent.When each man signed hiscontract, Layton agreed to sell him a company truck, and the heavy equipment,material, and supplies necessary to enable him to start operations ; the contractorcontributed only the few hand tools he already owned. Layton fixed the priceof the truck, equipment, and supplies, caused to be prepared a promissory noteto Respondent for that amount, together with a blanket chattel mortgage cover-49 Itis significant that Layton made sure to protect both Respondent and theloan com-pany which financed Smith's purchase of truck and equipment from Respondent, by havingSmithsign ablanket chattel mortgage which covered not only the propertyhe bought fromRespondent, but also a stock of hand tools he already owned, and any other equipment hemightuse in his business.47 The sameconclusion applies toClifford James : he had -formerlybeen a service andinstallation man at Hayti, but was brought by Respondent into the office there as chiefclerk at the time of the strike,and was thus removed from the bargaining unit; the recorddoes not disclosewhy he did notsign oroperate under a contract.48 Paragraph 5 of GeneralCounsel's Exhibit No. 13. NATIONAL,, GAS COMPANY315ing the, truck, tools, equipment, and supplies, and had these papers signed by thecontractor and endorsed by Respondent over to Delta Loan Finance Corporation;which then paid Respondent the entire purchase price. The finance companywas chosen by Layton ; it was the concern through which Respondent's instal-lation sales of gas applianceswerefinanced.None of the contractors put anymoney into the business, or made any down payments to Respondent on thepurchase price." In all cases, except that of Steinbeck, the wholetransactionwas handledin Respondent's office;Steinbeck alone visited the finance companybefore signinghis loanpapers, to arrange for the amalgamationof an existingunpaid personal loan intothe total amount of his noteand mortgage.The abovefacts further indicate that Respondent was the dominant figure in the contractingarrangements, and that the men selected by Respondent to play the part of osten-sible independent contractors had little or no voice in making the arrangements,and were entirely dependent upon Respondent for their start in the installationbusiness.Moreover, these facts further support the finding above that thesemen were not chosen by Respondent for their business stability or financial abilityto do the work, but for other reasons. It should also be noted thatthe sale andfinancial arragementsoutlined above apparently had been conceived by Respond-ent sometime before Smith signed his contract on the 12th,60 for Layton told theunion representatives at theHalemeeting that afternoon, as found above, thatif any former employees desired to try contracting, Respondent would see thatthey werefinanced,and they could use company trucks."The doubt raised by the above facts as to authenticity of the contractualrelationscreated between Respondent and its former employeesrequires acareful scrutiny of the terms of the contracts and the manner in which theparties operated thereunder.Certain terms of the contract are indicative of an independent contractorrelationship.The contractor is bound to install appliances at fixed rates on30 out of 32 types of installation ; an hourly rate is fixed on only 2 general typesof work.The fiat rate also covers necessary service on the appliance during a]-yearwarranty period.These rates are fixed, regardless of the amount oftime consumed in either installation or service.The contractor can hire anyemployees he desires, and they operate under, his exclusive control.He is alsorequired to make installation in accordance with rules of the National Boardof Fire, Underwriters, Underwriters Laboratory specifications, and local build-ing codes and standard trade practices; none of these standards was speciallyfixed or controlled by Respondent, but must be followed whether the work isdone by Respondent's employees or independent contractors.Many other provisions of the contract, both in their terms and in the practicalconstruction the parties gave them by their operations thereunder, persuasivelyindicate that the "contractors" continued to operate in fact as employees, subjectat alltimes to the substantial control and supervision of Respondent.Thus,although the contract provides that the contractor shall furnish all tools, specialequipment, pipe, fittings, materials, and transportation necessary to performany installation or service job, without requirement that he procure them fromRespondent, in practice each contractor started operations with a truck, equip-ment, and supplies sold to him by Respondent; and during the contract, hepurchased substantially all his pipe, fittings, and other supplies from Respondent,procuring them from the same stockroomas whenhe had beenan installation40 Smith received some cash in addition to the price of his truck,etc., out of his $1,500loan;and Williams,at least,paid the insurance premiums on his truck out of his loan.60The record does not indicate whether Layton discussed the question of use of companytrucks and equipment with Malone,Smith, and James on the Sth.51 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee.Although the contractor was required to produce public liabilityinsurance at his own expense,62 Respondent specifically provided in paragraph8 of the contract that:In order to safe-guard the Company from any expense made necessary byany acts of negligence on the part of the Contractor in the performance ofwork contemplated under this agreement, the Contractor agrees that theinsurance policies obtained by him shall specifically protect not only theContractor but also the Company.It is significant that, although under paragraph 9 Respondent purported togive the contractor the right to work for others, who would presumably beprotected against negligence of the contractor by virtue of the independentcontractor relationship, Respondent was not content to rely on, that relationship,but insisted upon specific protection for itself in the contractor's insurancecoverage.While paragraph 9 purported to give the contractor the right tocontract with others and in effect to refuse to handle work orders for Respond-ent, in practice the contractors actually worked for no one but Respondent, andin addition, the contractor received his work orders from the same clerk ofRespondent as when he was an employee, and that clerk usually scheduled thetime and sequence of installations as before.63 In this connection, it should benoted that, despite the apparent freedom of operation given the contractorsby paragraphs 2, 3, 9, and 10 of the contract, Respondent still retained an effec-tive control over the contractor's operations through paragraph 12 of the con-tract which provided that the contract could be canceled by either party on15 days' written notice; in effect the contract could be terminated at will byRespondent without liability if it were dissatisfied with the contractor's opera-tions; in practice, Respondent once threatened to use this clause againstSteinbeck when he failed to make an installation at a time desired by Respond-ent; on that occasion, Layton angrily told Steinbeck that if he did not do asRespondent wanted him to, Respondent would get someone else who would 64"in the case of Williams, Layton arranged to secure his liability insurance : only onecompany would issue coverage in this type of work, and then only for persons of responsi-bility ;when Respondent performed its own installation work, that company wrote thepublic liability coverage for Respondent ; when Williams undertook to contract withRespondent, he had no independentmeans norsubstantial experience in installation-work,and was obviously not a person of responsibility; nevertheless the insurance carrier wrotecoverage on Williams after Layton had arranged for the local insurance agent to talkwithWilliams ; under the circumstances, it is a fair inferemve that the coverage waswritten at the instigation of Respondent and on the basis of Respondent's responsibilityand past relationswith the carrier.53This finding is based on the credited testimony of Williams. I attachno significanceto Malone's testimony that he took time off from work under his contract when he pleased,without clearing with Respondent ; he did this only once, and it does not appear that thisvacation involved any refusal to perform work for Respondent in order to work forothers.Nor do I credit Layton's vague testimony that the contractorsat times workedfor others.54This findingis based onthe uncontradicted and credible testimonyof Earl Brewer.I discredit the general testimony of Layton that Respondent avoided control over thetime ofinstallations by the contractors :Williams testified credibly that, while he hadtherightunder the contract to work for others, in practice he worked only forRespondent,feeling that, in view of the Steinbeck incident, if be refused to perform any work orderissued by Respondent, he would not receive further orders from that source.Since thereis no substantialevidence that the contractors worked for others, or developed othersources of business, it is apparent that a refusal of Repondent to give a contractor workorders would have put him out ofbusiness.Another indication that Respondent madethe finaldecision as to whether a contractor would carry out a work order, lies inLayton's own testimony that whenWilliamsand Steinbeck balked at installation of somenaturalgas lines,Respondent did not require themto performthe workon their Drotest8-tionthat they wouldlose honey thereon under the terni§ of their contracts. NATIONAL GAS COMPANY317There are other factors militating against the existence of a true independentcontractor relationship.First,it is significantthat,the contractors performedfor Respondent precisely the same installation and service work which Respond-,ent previouslyperformedwith its ownemployeesas part ofitsregularbusiness.Second,it does not appear that any.of the four contractors had everbefore operated independently in this or other lines of work ; the contractswith Respondent apparently represented their first venture into the field ofprivate enterprise.Third,whileLayton,professedto, bevitally interested incontracting with men who had the ability to do the work,he made a contractafter the strike ended with Williams,his former mechanic and gas deliveryman, who knew so little about installationwork that Layton hadto accompanyhim at the start to show him how to make proper installations.Fourth, thecontracting operationsof three ofthe four contractors lasted only a short while.Malone gave it up after 21/2 months,partly becausehe felt he had more responsi-bility as a contractor but earned no more money than while working as an instal-lation employee.Williams stopped contract work after about 2 months becausehe could not make enough money as a contractor.Steinbeck ceased operationsabout January 20, 1951,for reasons not disclosed in the record.When eachcontractor decided to cease work under his contract,Respondent readily tookback his truck,equipment,and materials,assumed the payments on his loan,and procured his release from that debt;each contractor was thus cleared ofany, obligation arising from his contract operations.Furthermore,when Wil-liams quit, Respondent took him back as an installation man, and also hired ashis helper Cranvell Matison,who had been William's last helper while operatingunder contract.In changing from a contractor to an employee status, Williamssuffered no loss of working time.As an employee he continued to receive workorders from the same clerk who issued them to him as contractor,handledinstallations the same way, and continued to use the same truck which he hadoperated as contractor.The only substantial change in his method of operationwas the eliminationof the billingprocedureby whichhe had been paid underhis contract.When Malone gave up contracting,Respondent offered him a joband took him back as a serviceman at Sikeston 66The above facts constitute substantial evidence that the independent con-tractor relationships set up by Respondent were spurious and at most temporaryexpedients devised primarily to operate during the period of the strike andpending its outcome.This conclusion is also supportedby Layton's remarksto Adolph Duke in Septemberor October1950, when the latter came in abouta job.When Duke(who was still a union member)asked about the contractingplan,Layton replied that he did not know, that Respondent had not acquiredenough experience to decide whether it was good or bad,that if it was gooditwould be retained,and if bad,itwould be discontinued, but that he thoughtitwould soon be "cut out." By that time, Malone and Williams had quit con-tracting and werebackon thepayroll.Thestrike had ended July10, 1950.Since Steinbeck quit on January20, 1951,Respondent has performed all itsinstallation and service operations at Sikeston and Malden with its own em-ployees, operating at the time of the hearing with three at Sikeston and twoatMalden."'I am convinced,and find, that at the time of Layton's remarkstoAdolph Duke, Respondent had practically abandoned the contracting plan.The compensation of these men on their return to the payroll will be discussed below.6eSee General Counsel'sExhibit No. 14.It is significant that only J. W. Smith, whonever took part in the strike against Respondent,has appeared able to continue operationsunder his contract;he performs all of the installation and service work originating out ofthe Hayti branch. 318DECISIONS OF ' NATIONAL LABOR RELATIONS BOARDTested by the standards set forth in the cases cited above,67 I am convincedthat the factors denoting,an employee status far outweigh those indicatingan independentcontractor relationship.In reachingthis conclusion, I rely-principally on these factors: (1) The power of Respondent to terminate thecontracts at will, (2) the work performed under contract was formerly partof Respondent's regular business, and was carried out by the contractors insubstantially the same manner and under the same conditions as when theywereemployees, (3) Respondent supplied the contractor's initial equipment-and supplies, and most of the material and supplies used during their opera-tions, (4) the contractors were not previously engaged in independent busi-ness,but were employees of Respondent, (5) in practice, Respondent con-trolled the time and sequence of operations by the contractors, (6) in practice,the contractors worked only for Respondent, (7) the majority of the con-tractors operated as' such only a short time, and (8)on their cessation-of contract operations, Respondent took back the equipment it sold themwithoutlossto the contractors, and reinstated two of them, and the helperof one, as employees, with one man performing the identical work as underhis contract.On the basis of all the above facts and circumstances, I conclude and findthat Smith, Malone, Steinbeck, and Williams were in fact "employees" ofRespondent during the periods they purported to operate under the so-called"independent contracts," and that those "contracts" were but cloaks designed-to give them the appearance of bona fide contractors while they actuallycontinued as employees.This deceptive conduct, when considered in the lightof (1) the Union's expressed anxiety on May 2 to eliminate the contractingplan at any price, (2) the quick decision of Respondent's directors the nextmorning to proceed with the plan, (3) the prompt implementation of thatdecision by issuance of the termination notices the same day, (4) the hastynegotiation and preparation of contracts with specially selected employees,and execution of the first contract immediately after the inconclusive meet-ing with the Federal conciliator, all during the first week of the strike, and(5)Respondent's failure after May 2, 1950, to discuss with the Union or theterminated employees its previously announced plans to reemploy them atother work, raises a strong suspicion bordering upon certainty that, whileRespondent originally conceived a bona fide independent contracting planfor economic reasons, it put into effect on and after May 3, 1950, an ostensiblebut spurious arrangement with selected and trusted employees, of whose "sup-port" it was assured, in order to remove a large group of employees fromthe bargaining unit and a substantial portion of its business from the sphereof collective bargaining with the Union, as an initial step in a campaign todiscredit and undermine the Union.Any doubts about the nature and purpose of Respondent's course of conductare dispelled by its attitude after May 2, 1950, on the subject of other employ-ment of the employees who would be displaced by the discontinuance of theinstallation department. In contrast to his offers of May 2 on this -subject.which the Union did not directly reject in stating its opposition to the wholecontracting plan, Layton did not mention the subject in his May 3 letter to theUnion, nor in his telephone conversation with Wynn on May 4, nor his discussionswith the latter on May 8 and 9, the eve of the strike.While his remarks at themeeting of May 12, as found above, particularly his favorable reception of theFederal conciliator's compromise proposal, appear to be consistent with Respond-ent'sprofesseddesireto provide for the displaced installationmen, his state-67 See footnote 41 above. NATIONAL GAS COMPANY319mentsmust be appraised in the light of the significant facts that he had alreadyreached substantial agreement' on the 8th with Malone, Smith,. and James onbasicacceptable and Respondent was ready, to sign°c6ntracts,with them. , Layton hadtold,Wynn on May 2 that Respondent would use two or three contractors for theinstallation work ; and the first three contracts were made with Malone, Smith,and Steinbeck, whom Respondent-had long had in mind for that purpose. Thus,when Layton told the conferees on the 12th that he would consider using one con-tractor for a year, and would rehire the remaining installation men, and alsoassured Wynn that Respondent would finance any men interested in undertakingcontract work, Respondent had aready filled its need for contractors.Laytonkept silent about this fact, as well as his earlier negotiations with Malone, Smith,and James. These circumstances lead me to believe that Layton's remarks toHale and Wynn were made in order to maintain a consistent outward appearance.of bona fide bargaining and a desire to compromise with the Union and workout a solution which would take care of all displaced employees, while at thesame time concealing from the Union the fact that the contract arrangementswere practically completed.Layton's secretiveness on this vital subject, whichhe had previously been willing to discuss with the Union, is a clear indication ofbad faith bargaining on that date.As I have found above, while Respondentwas not required to negotiate with the Union regarding the shutdown of part ofits plant for bona fide economic reasons, and the discharge of employees incidentalthereto, it was not thereby relieved of its duty to bargain about other employmentor provision for the displaced employees. I have concluded that it fulfilled thatduty at the May 2 bargaining session, when the Union rejected its contractproposals, thus creating an impasse.However, the existence of the impassedid not destroy the authority of the Union as the statutory representative ofthe employees to act within the sphere of its representation, nor the right ofthe employees to seek by collective action (either further negotiation or a strike)to persuade the employer to accede to their demands ; consequently, the impassedid not relieve Respondent, from its continuing duty to bargain with the Union onreemployment of displaced workers, and to take no action which the employeesmight interpret as a "disparagement of the collective bargaining process," orwhich might amount to a withdrawal of recognition of the Union's representativestatus or to an undermining of its authority.68Furthermore, the impasse wasbroken by the strike of May 9, 1950, and thereafter the fulfillment of the em-ployer's duty to bargain in good faith became doubly important"' Consideringthe facts that Layton did not mention the subject of reemployment of the installa-tion employees in his May 3 letter to the Union announcing their forthcomingdischarge, nor in his discussions with Wynn on May 4, 8, and 9, I am convincedthat Respondent's silence on the, subject from May 3 onward, which was clearlydeliberate, and particularly Layton's "surface" bargainingthereon at the May12 meeting, was indicative of bad faith bargaining, and evidenceda design andintent to stall the Union and avoid any conclusive bargaining with it regardingtheseemployees, while Respondent proceeded furtively with its spurious con-tracting arrangement in furtherance of its plan to free itself of legitimate unionconcern with a part of its business and its relations with the employees engagedtherein.I therefore conclude and find that, Respondent has failed and refusedto bargain in good faith with the Union since May 3, 1950, and has thereby violatedSection 8 (a) (5) and (1) of the Act.68 Central Metallic Casket Company,91 NLRB 572.69Jeffrey-De Witt Insulator Company v.N. L. R. B.,91 F. 2d 134(C. A. 4), cert. den.,802 U.S. 731. 320DECISIONS OF NATIONAL -LABOR RELATIONS BOARDRespondent's sudden and illegal refusal to bargainwith the Unionafter May 2,1950, on the vital subject of reemployment of the installationemployees, con-sidered inconjunction with its hasty and secretive institutionof the false con'tracting plan, as found above, further convincesme that Respondent engagedon and after May 3, 1950, in a discriminatory scheme toremove a large numberof employees, including three officers of the Union, from the bargaining unit,thus avoiding the necessity of bargaining with the Unionregarding those em-ployees and the operations in which they were engaged, with the purpose ofdiscrediting and undermining the Union. Inasmuch as the discharge of the eightinstallation employees, and the subsequent creation of the false contractualrelationships with three of them and Williams, was part of the discriminatoryscheme,it follows that the discharges themselves were discriminatory.I there-fore conclude and find that, by its discharge on May 8, 1950, of Noble C Malone,JamesDavis, J.W. Smith, Adolph Duke, Martin Ebert Duke, John Steinbeck,Leon Ellsworth, and Orville Howell, Respondent discriminatedagainst saidemployees in regard to their tenure of employment in order to discourage mem-bership in the Union, and thereby violated Section 8 (a) (3) of the Act. Inaddition, such discharges interfered with, restrained, and coercedemployees inthe exercise of rights guaranteed by Section 7 of the Act, in violation of Section8 (a) (1) of the Act.The above conclusions are bolstered by other evidence which indicates that;even before the strike, Respondent was evincing definite hostilitytoward theUnion and trying to discredit it in the eyes of the employees.About a week before the strike began, when Moore, presidentof Respondent,asked Williams and Mattison if they thought the men wouldstrike, as foundabove, he also asked them why they did not stop paying their money into theinternational union and form an independent union of their own.Williams re-plied that he did not think much of that idea because the employeescould paydues to the international union which could handle some matters for them whichthe men themselves could not handle BOMoore's statement to these men, thoughin the form of a question, was in effect a suggestion that they abandon theirpresent bargaining representative, and form a labor organization of their own.As such, the suggestion was a form of coercion calculated to discouragecontinuedaffiliation with the Union, and to interfere with employees in their choice ofrepresentatives.I conclude and find that Respondent thereby violatedSection8 (a) (1) of the Act.On a later occasion, still before the strike, Williams overheard Moore tellMattison one night in Moore's office, that Moore knew the menneeeded moremoney, and he would like to give it to them, but he could not do so "because youbelong to a damned union" 81 This remark clearly implied that the employeeswould fare better financially without a union, was calculated to discourageunion membership, and therefore violated Section 8 (a) (1) of the Act6,The credible testimony of Wynn, Howell, Malone, and Chester Bennett indi-cates, and I find on the basis thereof, that the employees struck on May 9, 1950,because of Respondent's discharge of the installation employees in furtherance ofGO This finding is based on the credible testimony of Williams.Mattison, presentlyemployed by Respondent,was not called to testify. I do not credit Moore's categoricaldenialof the incident. .61This finding is based on the credited testimony of Williams, corroborated in part bythat of Moore.621 have not considered these remarks as evidential on the issue of the bona fides ofRespondent's bargaining on May 2, 1950, as the record does not clearly indicate thatMoore made them Before the meeting of that date with the Union. NATIONAL GAS COMPANY321tits contracting plan.As I have found those discharges were discriminatory, it isclear that the strike was caused by Respondent's unfair,labor practices."C. Interference, restraint,and coercionduring and afterthe strikeOn May 9, 1950, the day the strike started, Respondent mailed to all striking,employees, except the installation men, a letter requesting their return to work,as follows : 04MAY 9, 1950.(Name of employee)DEAR SIR : In order to continue the operation of National Gas Company,it is imperative that you return to work not later than 8: 30 a. in. Thursday,May 11th, 1950.Your failure to return will be indicative of the fact that you no longerwish to be employed by the National Gas Company and consequently you willbe permanently replaced.In the event of your failure to return to work as directed above, this letterwill serve as your discharge notice and any money due you can be obtainedby calling at the office.Very truly yours,NATIONAL GAS COMPANY,/s/ Kenneth C. Layton,KENNETH C. LAYTON,Vice President.As found above, the employees struck in protest against Respondent's discrimi-natory discharge of the installation employees.This was a legitimate concertedactivity involving a "labor dispute" within the meaning of Section 2 (9) of the'Act, and the strikers became unfair labor practice strikers.While engaged in42While certain testimony of Wynn, Chester Bennett, Howell,and Layton,relied onby Respondent,tends to indicate that the strike was called because the Union could notpersuade Respondent to abandon its contract plan and work out a satisfactory agreementregarding continuance of the installation department,this testimony must be consideredin connection with the findings above that Wynn told Layton on April 14 and May 2,1950,that the Union would not accept any plan involving a change of Respondent'soperations which would result in loss of employment by eight members of the Union.Since the discontinuance of the installation department and contracting out of the workthereof would result directly in the loss of jobs, it was natural for Wynn to focus hisattack on the underlying contract plan, in an attempt to persuade Respondent to abandonit,for this would achieve the Union's prime objective,the retention of the Installationmen in their jobs.That the Union was not particularly interested In the shutdown ofoperations, purely as an economic problem, is indicated by the facts that (1) the unionleaders did not marshall or present any real arguments against the plan on May 2, butonly at the conference of May 12, after the discharges had occurred and the strike wasunderway, and (2) when the negotiations of May 2 reached an impasse over the institu-tion of the contract plan,the Union did not then threaten an immediate strike, or take astrike vote,which is explained by the circumstances that, at the close of that meeting,both parties left the door open for further discussion,that the Union had not specificallyrejectedRespondent's tentative proposals for other employment of the displaced menin maintenance jobs, and that Respondent gave no Indication as to when the installation'men would be terminated ; the Union was thus led to believe that it had time for furtherconsideration of the proposals,and that the jobs of the installation men were in noImmediate danger.However, as soon as Respondent terminated these men effective May8, 1950,the Union acted by calling a strike vote of the members that night,and initiatedthe strike the next morning, immediately after the men had been discharged. I amsatisfied from a consideration of all pertinent evidence on this point,and I find, that theactual discharges were the proximate cause of the strike.64General Counsel's Exhibit No. 12. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat concerted activity, they remained "employees" within the meaning of.Section2 (3) of the Act and were not vulnerable to discharge by permanent replacementbecause of their concerted activity.Therefore, when Respondent, by its lettersof May 9, 1950, requested their return to work by May 11, 1950, under penalty ofdischarge and permanent replacement, it was penalizing them for their legiti-mate concerted activity, in derogation of their statutory rights to engage in'thatactivity.I find that, by the issuance of such letters, Respondent further violatedSection 8 (a) (1) and (3) of the Act.85On Saturday, May 13, 1950, while all the Hayti employees m (except Smith)were picketing the Hayti plant, Moore, president of Respondent, drove up tothe plant in the gas delivery truck formerly driven by McVey, one of the picketers,and had a conversation with the group. In response to some remark aboutMoore's driving the truck, Moore told them Respondent was going to operatethe trucks whether the men liked it or not.He also told them "don't be, kiddingyourself about this strike," and "the other time that we had a strike, we didnot know what we were getting into, this time we went into it with our eyes wideopen;we contacted some of the best labor lawyers in the United States, andthey tell us we can contract this work out and the Union can't do anything aboutit."He further said "Personally, I don't believe in the Union ; so far as theyare concerned, they are not going to run my business."He then said that ifthe men wanted to come back to work, and work "straight time," without acontract, he would be glad to sign an "agreement" with them, and if they wantedtomake "big checks," they could work day and night, and put in long hours,but Respondent would not pay them time and a half for overtime 87 OrvilleHowell complained to Moore that the employees at Hayti had not received afair chance tt bid on the contracting work, as no one from the Company hadtalked to them about it since they got the first notice from the Company.°Moore replied that if the men were interested in that, he would talk to Laytonand send him down to Hayti to see what could be worked out.Moore's offer to make individual arrangements with the employees if theyreturned to work, at rates of pay less favorable than those included in theirlast bargaining contract, were in effect solicitations of individual employeesto abandon the strike, as well as attempts at individual bargaining with employeesin the appropriate unit, all in derogation of Respondent's duty to deal withtheir statutory representative, and constituted a refusal to bargain in violationof Section 8 (a) (5) of the Act, and an interference with employeesin viola-tion of Section 8 (a) (1) of the Act70Moore's statements to the strikers thathe did not "believe in the Union, and that it was "not going to run mybusiness"clearly indicated Respondent's hostility to the Union, and its desire to operateits business without further dealings with that organization.When coupledwith Moore's illegal individual bargaining offers to the employees, theseremarks65Rockwood StoveWorks,63 NLRB 1297;KallahercfMee,Inc.,87 NLRB410;HappBrothersCompany, Inc.,90 NLRB 1513.e° Orville Howell,Wallace White,Henry F.White,RobertMcVey, GeneCampbell, andJames Davis.Henry F. White is the correctname ofthe "Fred White"named in theamended complaint.67 Under the expired 1949contract,the employeeshad received time and a half overtimepay after 40 hours.68 Apparentlyreferringto the April 5 letter, General Counsel's Exhibit No. 9.00Thesefindings are basedon thepreponderant,credible,and mutually corroborativetestimony of Howell, McVey, Wallace, and Henry F. White.Moore admitted Howell'stestimony about thebids on the contractingwork,merely placingthat portion of the dis-cussion on May 16.I do notcredit his categoricaldenials ofthe remainderof the discus-sion.70 Seefootnote58 above,andThe Cincinnati Steel Castings Company,86 NLRB 592,595,596. NATIONAL GAS COMPANY323were calculated to dissuade the employees from bargaining through their chosenrepresentative, and further interfered with their right of free choice of suchrepresentative, in violation of Section 8 (a) (1) of the Act",On the afternoon of Tuesday, May 16, 1950, while the same six employees werecongregated in front of the plant at Hayti, Layton and Moore called them intothe' garage for a discussion.Layton did most of the talking. In response toa query from one of the men, Layton said "I think I can tell you how you boyscan go back to work," " and then explained that he thought he could put themall back to work under the old contract terms, with all seniority rights, if theywould break up the picket line, but that he would have to check with his lawyertomake sure, and would return to let them know the next day.He also saidthat the employees at Sikeston were getting tired of picketing, and if those atHayti would stop picketing and return to work, the picket lines at Sikeston andMalden would also break up. Layton further said that he did not believe ina union, that they might be alright up North in a factory where the men couldbe watched, but were not "worth a damn" down South.He suggested, however,that if the men wanted a union, they should get one of their own and forgetabout the one they were in, and that Respondent would sign an agreement withthe men once a year.He further said that he would close the place down and"see it rot" before he would sign another union-shop contract.Moore told thestrikers that there was no use "kidding themselves," that the Union would starvethem to death, and that he had been out with union business agents in St. Louis,who did not ride in Buick automobiles (as he did), but drove around inCadillac convertible automobiles, and were spending union members' moneyup there.Moore and Layton returned to Hayti on May 17, 1950, and had anothed meetingabout 11 a. m. in the garage with the employees. One of the strikers, GeneCampbell, said that the Hayti men were ready to go back to work, because theywere dissatisfied with the progress of the strike at Sikeston, where the strikershad not been able to shut down operations, that the men at Hayti were broke,and had debts to pay, but they received no funds from the Union as promised,and they felt they had been "let down" by the Union at Sikeston, they had noofficers" or representation in the Union and were not going to support it anylonger."Layton and Moore said the men might as well go back to work, as theUnion was not getting them anywhere but in trouble, and would starve them.Layton said that, so far as he was concerned, the men could have been workingright along, and need never have quit, and that they could punch a time clockin the next 30 minutes and go back to work.However, he warned them that ifthey went back to work and stopped picketing, they would have trouble withthe Sikeston employees, who would set up a picket line, which they would haveto cross going to work, and they would be called "scabs."Moore then said that"Moore's offerto have Layton talk with the men aboutsubmissionof bids on the in-stallation work is further evidence of Respondent's bad faith in dealing with the Union,similar to Layton's deceptiveremarks tothe union representatives the day before. I findno violation of the Act in Moore's equivocal remarks tothe men"don't be kidding yourselfabout thisstrike," and "this time we went into it with our eyes open" ; he explained thisby reference to the legal advice Respondent had received regarding its right to contractpart of the work without consultation with the Union.'r'Moore had apparently had a previous talk with the strikers, at which some of themaskedif he could figure out a way for them to go back to work. Moore promised to haveLayton come down and talk to them about it.48Layton says Howell acted as thespokesmanfor the strikers ; and since, the otherstrikers did not make the same statements, but merely indicated they desired to,returnto work, it is apparent that Campbell was speakingmainly for himself.As will appearbelow, Campbell dropped out of the picketing activityand remained at work with Respond-ent after May 19, 1950. 324DECISIONSOF' NATIONAL LABOR RELATIONS BOARD'if the Hayti men had any trouble with the employees from Sikeston,and if any-thing happened to the Hayti 'men, "they will be paid for," and "your fines willalso be paid." 44Wallace White indicated his fear that the Union might evictthem from membership if they went back to work, and he raised the-question offorming their own union in that event.The strikers disagreed on this subject,and discussed it in front of Layton, Moore, and Ward : Henry F. White, McVey,and Campbell indicated they favored leaving the Union; Wallace White wasdoubtful, saying the men needed a union at Hayti for their protection; Howellsaid there were not enough employees at Hayti to form a labor organization,and Campbell then suggested creation of a fund of their own for social andbenefit purposes.Henry F. White asked Layton if they could have their ownorganization at Hayti, and Layton replied that he had talked to his lawyer onthe subject, and discovered it would cost the men a lot of money to form theirown union, and then suggested that "the best thing we can do about this unionis just get an agreement between ourselves," which would be signed yearly, andnot have a union "between you and the company," but that this would have towait until the dispute with the Union was over. Layton also suggested that themen form their own benefit fund, in which they could deposit their money fortheir own use instead of paying it into the Union.With regard to formation oftheir own union, Layton suggested that the men should see a lawyer skilled inlabor matters ; when the men asked if they could talk to his attorney, he hesitated,saying he would get the name of a laywer for them 7 Layton then said he'would put the men back at their old jobs, with the same pay and seniority asbefore, except for Howell and Davis, (the terminated installation men), towhom he offered jobs as maintenance men with the same pay andseniorityas they enjoyed in their previous jobs.Howell asked Layton how the in-stallation work would be handled, and Layton replied that Respondent wouldcontract out that work as planned, and that J. W. Smith would be the con-tractor at Hayti.The meeting ended about noon, and the strikers went tolunch.About 1 p. in., McVey, Campbell, and the two Whites returned to workin accordance with Layton's offer, but neither Howell nor Davis returned.76The men who returned remained at work through Friday, May 19, 1950; thatafternoon Howell and Davis, who had resumed picketing after the May 17 con-ference, and some of the strikers from Sikeston spoke to the Whites and McVey,and induced them to resume picketing.Campbell stayed at work as a salesman,filling a vacancy which had occurred during the strike.That afternoon orSaturday morning, Moore called Wallace White and McVey into the garage,74While Moore said he did not know the meaning of the phrase "they will be paid for,"his testimony indicates that it referred to a warning which a local deputy sheriff hadpreviously given the Hayti strikers(whether at the request of the Respondent does notappear),advising them of their right to picket peacefully,but warning them to refrainfrom stopping company trucks, accosting customers,and the like. It is obvious thatMoore's whole remark was intended to reassure the Hayti strikers that they would beprotected by the Company against activities of other striking employees if they wentback to work,and had trouble with the remaining strikers.as On advice of counsel,he never kept this promise.46The findings as to the events of May 16 and 17 are based on a composite of thecredible testimony of Howell,McVey, Wallace and Henry F. White, which is corroboratedin part by that of Layton,Moore, and Ward. Although the witnesses for General Counselplaced these events on May 15 and 16, respectively,I credit the testimony of Respondent'switnesses on the exact dates, because the two Whites testified credibly that the fourstrikerswho returned stayed at work 2% days,and that Howell and other union menpersuaded them late Friday afternoonor that evening to resume picketing.This wouldindicate that the group returned to work Wednesday,the 17th,which is consistent withthe facts that Layton's offer was made about noon that day and that the men punchedtheir time clocks about 1 p. m. To the extent that categorical denials and other testimonyby Layton,Moore, and Ward conflict with these findings, such testimony is not credited. NATIONAL GAS COMPANY325and asked why they resumed picketing.White said that he had been on "bothsides of the fence, and I got on one side and I was going to stay there regardlessof what happened."Moore told them they were "good men," and he hated tosee them leave, but said that if they did not return to work, he was going toreplace them permanently, that he was going to run the business as he pleased,and the Union was not going to do anything about it, and that "if you boys goback, to hell with the rest of them." "Layton's offer on May 16 and 17 to return the strikers to work under theterse of their old contract, and to rehire Howell and Davis, who had beendiscriminatorily discharged, at other work, all conditioned on abstention fromunion activity, constituted further attempts at illegal individual bargainingwith, and coercion of, employees, in violation of both Section 8 (a) (1) and (5)of the Act." I further find that the following remarks of Layton on the 16thwere each independent violations of Section 8 (a) (1) : (a) The suggestionthat if the employees at Hayti ceased picketing and returned to work, thepicket lines at Sikeston and Malden would also break up; (b) the statementthat Layton did not believe in a union, that they were "not worth a damn" inthe South;" (c) the suggestion that the men form their own labor organi-zation and forget the present Union, and that Respondent would sign anagreement with the men once a year; (d) the statement that he would closethe place down and "see it rot" before he would sign another union-shopcontract.In addition, Moore's statement that the Union would starve the mento death, and that union agents used their members' money to purchase ex-pensive automobiles, was a disparagement of the Union, in violation of Sec-tion 8 (a) (1) of the Act. I further find that the following remarks of Laytonand Moore on the 17th constitute independent violations of Section 8 (a) (1)of the Act: (a) Moore's assurance to the Hayti employees to the effect thatif they returned to work and had trouble with the Sikeston strikers and ifanything happened to the Hayti men, Respondent would see that they wereprotected, and their fines would be paid; (b) Layton's suggestion that theemployees form their own benefit fund instead of paying money to the Union,that they dispense with a union "between you and the company," and hisoffer to get them a lawyer to aid them in forming their own union; and (c)Layton's offer to sign a yearly agreement with the employees instead of theUnion. In addition, Moore's remarks to White and McVey on May 19 or 20'(a)that he would run the business as he pleased and the Union was notgoing to,do anything about it, and that "if you go back, to hell with the restof them," and (b) his threat that they would be replaced permanently (thuslosing their Jobs) if they did not return to work (and thus cease their con-certed activity), were likewise coercive and in violation of Section 8 (a) (1)of the Act.These coercive remarks of Layton and Moore to the Hayti strikers, at themoment when they appeared to be wavering in their loyalty to the Union, hada telling effect, for they undermined that loyalty to such an extent that fourof them returned to work. That Layton felt certain his tactics had createda definite rift among the members of the Union is indicated by his remarks toUnion Representative Appelbaum on May 18, the day before the Sikestonstrikers persuaded the Hayti men to resume picketing.On or about May 13,1950, Layton had sent Wynn a telegram at St. Louis, which stated in substance"These findings are based on the credited testimony of Wallace and Henry F. White,corroborated in part by that of Moore.18 Seefootnote 70 above, andPalmer Manufacturing Corporation,94 NLRB 1477.Tf In its context,thisremark appears to be more than mere opinion protected by Section8 (c) of the Act.215233-53-22 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat "your proposal" was not acceptable to Respondent, but it would be will-ing to discuss some modifications8°Appelbaum called Layton on the tele-phone to ask what he meant by "modifications." Layton said he would discussthat when he came to St. Louis in the near future. On the morning of the18th, Layton wired the Union that he would be in St. Louis that day ; on ar-rival he called Appelbaum and met him at a hotel (Wynn being out of town).At this talk, Layton bluntly told Appelbaum in substance that "things havechanged," that Respondent was "through" with the Union and would no longerdiscuss matters with it, and that Layton did not think the Union any longerrepresented a majority of the employees.Appelbaum replied that the Unionwas still willing to try to solve the existing problem, but if that was the posi-tion of Respondent, the Union would continue its legitimate efforts to settlethe matter in a manner satisfactory to the Union, and also the Company. Thiswas the last discussion between Respondent and the union representativesregarding the pending dispute. It is clear, from the sequence of events, thatLayton's change of attitude toward the Union, and his new doubt of its major-ity status, was caused by Respondent's coercive and illegal tactics of May 13,16, and 17, related above.Even in the absence of such coercive conduct, Re-spondent's sudden questioning of the majority status of the Union with whichithad negotiated three successive contracts after its certification, in itselfwould render its good faith suspect. I am convinced that Respondent's doubtwas not bona fide, but rather indicated a rejection by Respondent of the col-lective bargaining principle in furtherance of its plan to discredit, weaken,and finally get rid of the Union. I conclude and find that by Layton's remarksto Appelbaum on May 18, 1950, Respondent further refused to bargain withthe Union, in violation of Section 8 (a) (5) and (1) of the Act.On May 18, 1950, while Elmer Bennett was on the picket line at Sikeston,he spoke to a customer of Respondent entering the company office. Shortlyafter,Moore approached Bennett outside the office, told him not to talk to any-one who came into the office, and advised him to go home because he did nothave a job there any longer. It'is not clear from the record whether Respond-ent started hiring replacements for the strikers on or before this date, norwhether Bennett's job had been filled'However, regardless of that, Moore'sremark was coercive in that it clearly implied Bennett no longer had his jobbecause of his participation in the strike ; and since the strike was caused byRespondent's unfair labor practices, Bennett and all the other strikers werestill "employees" within the meaning of Section 2 (3) of the Act, and as suchimmune from discharge for their concerted activity.' I find that by Moore'sremark to Bennett, Respondent further violated Section 8 (a) (1) of the Act.On a date about 2 weeks after the strike started, while Earl Brewer was picket-ing at Sikeston with Clark Mattison, Layton drove up in a gas delivery truck,stopped and asked the two men "Why don't you boys come on back in and go towork?"Brewer answered "Kenneth, I just can't go in like that."Layton thensaid "I'll guarantee you there will be no trouble" and that "there won't be any-thing happen."He also said "about 2 or 3 guys are leading this" and "I will80 This is Appelbaum's uncontradicted version of the wording of the telegram.The recorddoes not indicate the specific union proposal to which Layton referred ; the original tele-gram was not produced.Wynn could only recall that the wire mentioned further discussionof the contracting plan.Since it was sent the day after the Hale meeting, it is areason-able Inference that Layton had reference to the compromise proposal made by Hale.B1Layton testifiedonlythat Bennett's job as meter reader was filled at some unspecifieddate during the strike by B. W. Gunn.s,See cases in footnote 65 above.The above findings are based on the credited testimonyof Elmer Bennett, which is corroborated by that of Moore. NATIONAL GAS COMPANY327break it up." ' Layton's remarks were a solicitation to individual employees toreturn to work and thus violated Section 8 (a) (5) and (1) of the Act; hisassurance that Respondent would protect them against the Union if they returned,and his threat to "break up" the strike, were calculated to discourage concerted.activity and adherence to the Union, and also violated Section 8 (a) (1) of theAct.On an occasion about the first of June 1950, while Brewer was picketing at theHayti plant, Moore approached Brewer and asked "Did you see about a job inthe gas company this morning at Sikeston?We are hiring new men there now,putting them on every day."Brewer replied he did not know about it, and askedwho was being hired.Moore said he did not know, but reiterated "we are puttingthem on every day." Brewer then said "I don't know how long this thing is goingto drag along," to which Moore replied "Well, I can tell you, you will be walkingout there in 1952."Moore's first remarks amount to an individual solicitation of,Brewer to come back to work in violation of Section 8 (a) (5) and (1) of theAct.His final remark prophesying the length of the strike clearly implied Re-spondent's determination not to take back any men as long as they engaged inthe concerted activity fostered by the Union.As such, the remarks were clearlycoercive and violated Section 8 (a) (1) of the Act $'After the strike ended on July 10, 1950, Respondent continued to express tothe employees its determination not to recognize or deal with the Union, nor tohave any labor organization in its plants, and coerced its employees in otherways.As the employees returned to work at Sikeston after the strike, Layton inter-viewed them in the office.He told eachman insubstance that he had hadenough of the trouble with the Union, that from then on he was going to be"the boss" and wanted it clearly understood that he would run the business.When each employee asked if there would still' be a union in the plant, Laytonreplied that Respondent felt the men did not need a union,' as the Companywas too small forit ; thata union would serve no practical purpose there, as themen were free to come and talk to him as their boss whenever they wanted to.He also told them that he would never sign another union contract. Several ofthe men asked if new employees would have to belong to the Union," and Laytonreplied he did not know,reminding them there was no union contract then ineffect, and he did not know whether the Union still represented a majority ofthe workers, but he presumed that if the new employees objected to a union,there might be an election, but he rather doubted it.He also told the men thatif there was an election,he did not want any employees"teaming up against me,"that if they did, he would not like it, and would know which side they were'm These findings are based on the credited testimony of Brewer.Layton's categoricaldenial is not credited.Mattison did not testify.'These findings are based on the credited testimony of Brewer, corroboratedin largepart by that of Moore.General Counsel's Exhibit No. 14 indicates that the first newpermanentemployee, Satterfield, was hired at Sikeston on June 1, 1950.Imake no finding of violation of the Act on the basis of Moore's remarks to Brewer onthe picket line at Sikeston sometime after June 1, 1950, in which Moore gave his opinionas tothe past earnings of the men with Respondent and the futility of the strike from amonetary standpoint, as these remarks appear to be mere expressions of opinion protectedby Section 8 (c) of the Act. In view of the findings of numerous other violations of Section8 (a) (1), I make no finding on the basis of Moore's equivocal remark to Brewer that hehad "got enough of the damned thing, I just broke it up."as Inmaking these remarks to Williams,he mentioned the filing of the charges hereinagainst the Company, alleging, in part, that it was trying to "knock out" (Layton'swords) the Union, and commented, "Now they are right, this company don't consider itneeds an organization."I" They apparently referred to the 1949 union-shop contract. 328DECISIONS OF ,NATIONAL LABOR RELATIONS BOARD,on, and they would know how he felt about it.He also said that a lot of thestrikers had been "so dirty," that he would sit up to midnight for 6 months, ifnecessary, to see that they did not get jobs in southeast Missouri." Layton'sremarks that he was going to be "boss" and would run the business, that a unionwas not needed in the plant, that the employees could talk to him directly, andthat he would never sign another union contract, further demonstrated Respond-ent's determination not to recognize the Union, to operate henceforth without anylabor organization, and to deal only with employees individually, and constituteda clear refusal to bargain collectively, and an attempt to persuade employeesto substitute individual for collective bargaining and to abandon the Union, allin violation of Section 8 (a) (5) and (1) of the Act.His expresed doubt aboutthe Union's majority status was not bona fide, but clearly induced by Respond-ent's prior coercive tactics against the Union and its members, and was like-wise coercive.His admonition to the employees not to "team up against me"in any future election under pain of his displeasure constituted, in the context,illegalwarnings to vote against union affiliation and a thinly veiled threat ofdire consequences if they voted for it.The same is true of his threats, ineffect, to blacklist the strikers in retaliation for their union activity. I con-clude and find that Respondent, by each of the above remarks, further violatedSection 8 (a) (1) of the Act.Layton admitted that when Adolph Duke interviewed him about a job inSeptember or October 1950, he told Duke he would like him to come backto work, but reminded him that Respondent had taken on new employees andwas just getting over the effects of a very crippling strike ; that "we have hadmeetings and private discussions with several of the men here, and the feelingis good" ; that "we are in harmony, and it has been agreed among us that we canhave only a single purpose, and that is to the advancement of the company,that there can be no middle ground, that everyone has to work to the company'sbest interests," and he told Duke "I'd want you to have made the choice beforeyou came to work for us, that you were either for us or against us." Duke-testified credibly that Layton told him that from now on, anybody who workedfor him had to be against him or for him ; that Layton was strictly antiunion,and those who were not "for him" would not work. It is clear from theseremarks that Layton plainly gave Duke (whether he be considered an "employee"or applicant for work) the choice of becoming completely subservient to Re-.spondent's desires and interests, to the exclusion of all union and other concertedactivity, as a condition of reemployment, or adhering to the Union and fore-going reemployment. I conclude and find that by these remarks Respondentviolated Section 8 (a) (1) of the Act. They also clarify further the dis-criminatory nature of the campaign upon which Respondent embarked on May3, 1950, and demonstrate its clear hostility to the Union and its rejection of thecollective bargaining principle.87 These findings are based on the credible and mutually corroborative testimony ofWilliams, Brewer, and Bush, as corroborated in large part by admissions of Layton.Wil-liam Sutton,plant manager at Sikeston,was present at several of the discussions with themen, but was not called by Respondent to testify.I have not credited Layton's categorical denials of many of the statements attributedto him by the above witnesses,because Layton impressed me as a ready and fluent talker,inclined to be voluble,verbose and at times argumentative in his testimony;from his de-meanor on the stand and manner of testifying,I cannot conceive of him being as taciturnat the meetings with the employees on and after May 16, as his denials would indicate. Ihave therefore credited so much of his testimony on the events of those days as appearsconsistent with testimony of other witnesses whose testimony has been credited. NATIONAL GAS 'COMPANY '329'D. Individual bargadning with employeesAside from the instances, of individual dealing with employees in violation ofthe Act, as found above, Respondent further violated Section 8 (a) (1) and (5)-of the Act by the following individual bargaining with rehired employees and.unilateral changes in terms of their employment which had been the subject ofthe-pending bargaining negotiations:'(a)Ralph, Williamswas employed before the strike as night mechanic, ormaintenance man, at Sikeston, at a rate of 95 cents an hour, with time and ahalf overtime pay after 40 hours. Layton took him back on July 12, 1950, afterthe strike, at the same work but at a monthly wage of $180, working 45 hoursa week without overtime pay ; lie was paid twice a month, in contrast to weeklypayments every Friday under the union contract.Up to the time of the hearing,he had received no vacation pay ; under the contract, he would havebeenentitledto a week's vacation with pay, having completed 1 year of service.Under hisnew pay arrangement, he received about $500 a year less than under the union,contract.(b)Wayne Bushwas employed before the strike as a gas delivery truckdriver at Sikeston, with the same pay rate and terms as Williams.After Laytonrehired him at the same job on July 15, 1950, he worked a 45-hour week (in--eluding half a clay Saturday) without overtimepay, and was paid $190 a month,inbimonthly installments.At the time of rehiring, Layton also mentionedthe possibility of additional compensation from a profit-sharing plan, but he hasreceived nothing from that source.(c)Earl Brewerworked before the strikeas a shop maintenance man andmechanic at Sikeston, at 95 cents an hour with overtime after 40 hours, wagespayable weekly.After the strike he was rehired at the same job, but workeda 45-hour week with no overtime, receiving $192.50 a month, payable in bi-monthly installments ; at this rate of compensation, he receivesbetween $600 and$700 less per year than under the union contract.(d)WhenNoble C. Malonegave up contracting and returned as an employee,as found above, he was taken back as a serviceman at Sikeston, at $220 a monthpayable $110 twice a month ; he also received several small "bonus" checks, inthe nature of a profit-sharing arrangement. Prior to the strike, he had received$55 per week as installation and service man ; he said that under the new arrange-ment,-his total yearly pay, including bonuses, totaled less thanhe received underthe union contract(e)Martin EDuke-Prior to the strike, he had performed installation workat Sikeston at the contract rate of 95 cents an hour, with overtime after 40 hours ;he was paid weekly. After the strike, he was reemployed as a plant maintenanceman at $190 a month, payable in bimonthly installments ; he was raised to$197.50 a month late in 1950 and to$200a month at the beginning of 1951. Atthe start of his reemployment, he was given small bonus checks for severalmonths, but had received none in the last 2 months before the hearing.Countingthe bonus checks, his total take-home pay after reemployment was about thesame as prior to the strike."D88 SeeMayDepartment Stores Co. v. N. L. R. B.,326 U. S. 3T6;Medo Photo SupplyCorp. v. N. L. R. B., 321 U.S. 678;Central Metallic CasketCo., 91 NLRB 572; N.L. It. B.v. The Blanton Company,121 F. 2d 564 (C A. 8). The findings as to each employee arebasedon his uncontradicted and credited testimony.89 Although Duke'srefusalon July 15, 1950, to accept any employment with Respondentobviates anorder for reinstatementand tollshis back pay as of that date,he was stillan "employee" within Section 2 (3) of the Act, whether he be considered a formeremployeewhose workceased as a resultof the labor dispute,or an applicantfor employ-ment.SeeBriggs Manufacturing Company, 75NLRB 569, 571. Respondentapparentlyplaced him inthe latter category, for Layton did 'not accept his first refusal of employ-ment,but laterImportunedhim to return until he was reemployed in August. 3 30DECISIONSOF NATIONALLABOR RELATIONS BOARDE. The offersof reinstatementI have found that the strike of May 9, 1950, was an unfair labor practicestrike from its inception, caused by Respondent's discriminatory discharge ofeight installation employees as part of its discriminatory campaign againstthe Union. It is Well settled' that the employees so discharged are uncondi-tionally entitled to immediate and full reinstatement to their former or sub-stantially equivalent positions ; it is also settled that the unfair labor practicestrikerswere engaging in a protected concerted activity, and retained theirstatus as employees during the strike; upon -unconditional applications fortheir positions, they are entitled to full reinstatement, and the Employer isrequired to discharge any replacements hired during the strike to the extentnecessary to effect such reinstatement"Respondent's offers of reinstatementwill be considered in the light of these rules.On June 26, 1950, the striking employees"' conferred with Layton at Sikestonabout returning to work. Chester Bennett, the union steward, speaking forthe group, told Layton the men had decided they wanted their jobs back, andrequested Layton to return the whole group to their former jobs "as they were."Layton told them that he could not put them all back to work at that time, asbusiness had fallen off a great deal during the strike, and he had hired newemployees, and thus did not have openings for all of the strikers.He offered,however, to recall the strikers according to their old seniority status as vacanciesoccurred ; he also said he would first have to consult his lawyer about the offer.Bennett agreed to this arrangement, saying that employees not immediatelyrehired would continue picketing.Layton asked Bennett whether employeestaken back would be allowed to cross the picket line, and Bennett said he woulddiscuss that with Wynn and let Layton know." There is no proof that Bennettreported back to Layton after talking with Wynn, nor that any of the strikersreturned to work pursuant to Layton's offer of that date. I conclude and findthat the group offer of the employees to abandon the strike' and return to workwas unqualified except for the legitimate condition that the whole group bereturned to work en masse ; the offer did not cease to be unconditional merelybecause it contemplated a group return'8When Layton offered to recall thestrikers only as vacancies occurred, and refused in effect to displace newemployees in order to reinstate all the strikers, he was further discriminatingagainst the striking employees because of their legitimate concerted activity,in violation of Section 8 (a) (3) and (1) of the Act 94 Obviously, his proposalwas less than the unconditional offer of reinstatement required under the Act "°On July 10, 1950, through Chester Bennett, the strikers again offered uncondi-tionally to return to work.Layton said he could take back Brewer and Williams,maintenance men, at their old jobs, but he repeated his conditional offer of June9*N. L. R.B. v. Mackay Radio A TelegraphCo., 304 U.S. 333;N. L. R. B.v.RemingtonRand,Inc,130 F 2d 919, 928 (C.A.2) ; Eagle-Picher Mining f Smelting Company v.N. L. R. B.,119 F. 2d 903 (C. A. 8);RapidRoller Co. v. N.L. R B.,126 F. 2d 452 (C. A.7), cert. den. 317 U.S. 650;N. L.R. B.v.Poultrymen'a Service Corporation,138 P. 2d204 (C. A. 3).91The group included Chester Bennett, Elmer Bennett,Adolph Duke,James Coleman,Earl Brewer,Ralph Williams,Dayton Ford,and Wayne Bush, from Sikeston,Howell,McVey, and Henry F. White from Hayti, and others not named in the record.sz These findings are based on a composite of the credited testimony of Chester andElmer Bennett,Henry F. White, McVey, Howell,and Layton.13Draper Corporation,52 NLRB 1477,1479,and cases there cited,reversed on othergrounds, 145 F. 2d 199 (C. A. 4);RockwoodStoveWorks,63 NLRB 1297,1298 ;N. L. R. B.v.Poultrymen's Service Corporation,138 F.2d 204(C. A.3) ; Spencer Auto Electric, Inc.,73 NLRB 1416."'See cases in preceding footnote.95N. L. R.B. v. Poultrymen's Service Corporation,supra. NATIONAL GAS COMPANY331,26 to the remaining strikers.His July 10 offer was likewise qualified anddiscriminatory.'The picketing stopped July 10, 1950.Ralph Williams was reinstated July 12,1950,WayneBush onJuly 15, 1950,and Brewer on an unspecified date after thestrike ended,each to his former job, but with lower pay and different terms ofemployment,as found above.During the strike, Chester Bennett,Elmer Bennett,Dayton Ford, and James Coleman were replaced at Sikeston by new employees,and Respondent has never offered them proper reinstatement.Henry F. Whiteand Robert M; ;Vey were replacedat Hayti bynew men during the strike ; Whitewas reinstated to his old job on August1, 19,50; McVeyapplied for reinstatementat Hayti on an unspecifieddateafter termination of the strike,but has neverbeen reinstated.OrvilleHowell-Hewas discriminatorily discharged on May 8, 1950,but hasnever been offered proper unconditional reinstatement.Respondent's offer of May17, 1950, to rehire him as a maintenance man was not an adequate offer : it didnot involve reinstatement to his oldjob,whichhad not been filled," and themaintenance work offered to him consisted of irregular,seasonal work involvingthe repair,painting,and other maintenance of company-owned tanks, pipes, andequipment located on customers'premises;this work had been done intermit-tently by installation and other employees in the past;none of it had been per-formed by Hayti employees at least since February 1950; since the strike, ithas been carried on by the employees only after they are caught up with theirregular work;moreover,it had not been previously treated by Respondent as adefinite category or department of work, for it was not mentioned as such in the1949 union contract;itwas clearly not substantial,continuous work for thespecific performance of which Respondent hired men,but rather intermittent,temporary work performed by employees in addition to their regular duties.I am not satisfied by the record that maintenance work,as such, was employ-ment substantially equivalent to that which Howell had done before his dis-charge 87James Davis-Hewas an installation helper to Howell at Hayti and wasillegally dischargedwiththe latter on May 8, 1950.Layton offered him a main-tenance jobwithHowell onMay 17, 1950,but he has never been offered un-conditional reinstatement.Martin E. Duke and AdolphDuke-Following their discriminatory dischargeson May 8, 1950,Respondent offered them reemployment on July 15, 1950, butwithout specifying the jobs; since the installation work at Sikeston was thenbeing performed by Steinbeck under the guise of an independent contractor, it isreasonable to infer,and I find, that the offer to the Dukes did not involve a re-turn to their former installation jobs ; nor does it appear whether the jobssa J.W. Smith and Howell had been the installation men at Hayti before the strike.Smith did not start work under his installation "contract" until about May 28, 1950.At the time of the hearing, Smith was still operating at Hayti under the "contract,"apparently handling all the installation work which he and Howell had performed beforethe strike.eT See,The Warren Company, Incorporated,90 NLRB 689. I do not credit Layton'stestimony that his offer to keep Howell on as a maintenance man would afford him thesame pay, seniority, and other privileges as installation man.Layton's theory that bothtypes of work fell in the same department under the 1949 contract Is belied by the factthat article VIII, section 1 of the contract lists only a "service and installation depart-ment" with a single set of pay rates ; there Is no mention of a "maintenance department.""Maintenance" and "service" work are not the same, for Layton testified that "service"work involved service on customer-owned gas appliances, and Ward testified that "main-tenance" work covered only company-owned equipment in the field.Moreover, Laytoncontradicted his own theory by his testimony that In making his offer to absorb thedisplaced installation workers, he had in mind the creation of anewmaintenance depart-ment, 332DECISIONSOF NATIONAL LABOR RELATIONS BOARDLayton had in mind for them were substantially equivalent positions.However, at the time of the offer, the Dukes refused reemployment with Respondentin any capacity for personal reasons.While it is not clear that Respondent'soffer was a proper unconditional offer of reinstatement to their former or sub-stantially equivalent positions, I am of opinion that their refusal to accept em-ployment of ahy kind absolves Respondent of any further obligation in, thisrespect 'JohnSteinbeek-Following his discriminatory discharge on May 8, 1950, heworked for Respondent under the false independent contractorarrangementfrom about June 1, 1950, to January 20, 1951, when he voluntarily ceased opera-tions, grid took a job in another State. It does not appear that Respondent hasever offered him reinstatement.J.W. Smith-Sincehis discriminatory discharge on May 8, 1950,Smith hasperformed installation work for Respondent under the spurious independent,contract arrangement from about May 28, 1950, to the date of the hearing. Al-though he did not take part in the strike, and has continued the contractingarrangement, the fact of his discriminatory discharge requires that he still betreatedas an"employee" within the meaning of Section 2 (3) of the Act, en-titled to reinstatement and back pay.Thisis necessaryparticularlybecauseof the recommendation hereafter that Howell be offered fullreinstatement, andthat Respondent cancel the false contracting arrangement with Smithin grderto restore thestatus quo:antefor purposes of proper evaluation of the respgctiverights of Howell and Smith to reinstatement at Hayti. Thereis noproof thatRespondent has ever offered to return Smith to his former positionas an installa-,tion employee.Noble C. Malone-AfterMalone ceased operations under his installation con-tract, he was rehired by Respondent about November 1, 1950, as a serviceman atSikeston, and worked in that capacity until January 20, 1951, when he voluntarilyquit to take other employment.At that time Respondent did not offer him re-,instatementas aninstallation employee, although Respondenthas since per-formed installation work at Sikeston and Malden with its own employees. Priorto his discriminatory discharge, Malone had performed bothservice and in-stallation work at Malden. It is clear that Malone was rehired to perform onlyone phase of the work he had done before the strike ; and he was taken back atlower pay and under unilaterally changed terms of employment, as found:abisve.I find that Malone has not been offered proper reinstatement.Leon Ellsworth-Hehad been helper to Malone on installation work at Maldenbefore the strike and continued in that capacityas anemployee of Malone, whilethe latter operatedunderhis contract.Layton testified without contradiction,and I find,thatMalonedischarged Ellsworth for drinking on thejob duringthe course of the contract, and at some unspecified time thereafter,Ellsworthapplied to Layton for employment, but was refused a job on thestrength of hisdischarge by Malone.Malone did not testify on the point. Ellsworth did nottestify at the hearing.Under these circumstances, I do not consider that thepurposesof the Act would be effectuated by requiring Respondent to offerEllsworth reinstatement at this time.^ SeeFederal Stores Division of Spiegel, Inc,91 NLRB 647Martin E. Duke was laterhired by Respondent about August 15, 1950, to perform plant and truck maintenancework, which he did until January 20, 1951, at which time Steinbeck ceased performinginstallation work under contract at Sikeston;since that date, Duke has performed bothmaintenance and installation' work there for Respondent.AdolphDuke never returnedto work for Respondent,although he received other offers In August and September orOctober 1950. NATIONAL GAS COMPANYIV. THE EFFECTOF THE UNFAIR LABOR PRACTICESUPON COMMERCE333The-activities of Respondent set forth in Section III, above, occurring in con-nection with the operations of Respondent set forth in Section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and, tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE,REMEDYHaving found that Respondent engaged in certain unfair labor practices, theundersigned will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.I have found that Respondent discriminated against Noble C. Malone, JamesDavis, Orville Howell, Leon Ellsworth, J. W. Smith, Adolph Duke, Martin EbertDuke, and John Steinbeck by discharging them, and by refusing reinstatementto all but Adolph Duke and Martin Ebert Duke, in order to discourage mem-bership in the Union. I shall recommend that Respondent offer each of saidemployees, who has not been fully reinstated or offered proper reinstatement,9Dimmediate and full reinstatement to his former or substantially equivalentposition, without prejudice to his seniority and other rights and privileges. Ihave also found that the unfair labor practice strikers, Chester Bennett, ElmerBennett, Dayton Ford, Robert McVey, Ralph Williams, James Coleman, WayneBtIsh,`Earl Brewer, and Henry F. White were discriminatorily refused rein-statement by Respondent on June 26, 1950. I shall recommend that Respondentoffer each of these employees, who has not been fully reinstated or offered properreinstatement,' immediate and full reinstatement to his former or substantiallyequivalent position, without prejudice to his seniority and other rights andprivileges, and that Respondent dismiss, if necessary, any employees hiredsince May 9, 1950, to replace any of these employees. If, after such dismissal,there are insufficient positions remaining for all these employees,2 the avail-able positions shall be distributed among them, without discrimination because oftheir union membership, activity, or participation in the strike, under suchsystem of seniority or other nondiscriminatory practice as heretofore has been,applied in the conduct of Respondent's business ; those employees for whom nor.;employment is immediately available after such distribution, shall be placedon a preferential hiring list with priority determined among them by suchsystem of seniority or other nondiscriminatory practice as heretofore has beenapplied in the conduct of Respondent's business, and thereafter, in accordancewith such list, shall be offered reinstatement as positions become available,and before other persons are hired for such work.I shall also recommend that Respondent make each of said employees, includ-loss of pay he may have suffered by reason of Respondent's discriminationagainst him.The loss of pay for each employee shall be computed on the basisof each separate calendar quarter or portion thereof during the period fromRespondent's discriminatory action to the date of full reinstatement or a proper"For reasons stated above, Leon Ellsworth, Adolph Duke, and Martin Ebert Duke neednot ha offered reinstatement.IHenry P. White appears to have been properly reinstated, obviating any offer.2General Counsel's Exhibit No. 14 indicates that, at the time of the hearing, Respondentwas operating with only 19 employees in the appropriate unit in all plants.The recordcontains other evidence of some curtailment of Respondent's operations 334DECISIONSOF NATIONALLABOR RELATIONS BOARDoffer of reinstatement, as the case may be.8The quarterly periods, hereinaftercalled "quarters," shall begin with the first day of January, April, July, andOctober.Loss of pay shall be determined by deducting from a sum equal tothat which each employee would normally have earned for each quarter orportion thereof, his net earnings,' if any, in other employment during thatperiod.Earnings in one particular quarter shall have no effect upon the back-pay liability for any other quarter. It is also recommended that Respondentbe ordered to make available to the Board upon request payroll and other recordsto facilitate the checking of the amount of back pay due.'I have found that Respondent initiated and operated the false "independentcontract" arrangement with Smith and three other employees as part of itsdiscriminatory scheme and plan against the Union. Inasmuch as Smith is theonly employee still operating under that arrangement, and in pursuance thereofis handling at the Hayti plant all installation and service work formerly handledby himself, Howell, and Davis, all discriminatorily discharged employees, I shallrecommend that Respondent forthwith cancel, cease operating under, or givingany effect to, its contract of May 12, 1950, with J. W. Smith, in order that thosedischarged employees may be offered proper reinstatement.Having found that Respondent refused to bargain collectively with the Unionas the exclusive representative of its employees in the appropriate unit describedabove, I will recommend that Respondent bargain collectively, upon request,with the Union, as such exclusive representative, and if an understanding isreached, embody such understanding in a signed agreement.I have found that Respondent, by the illegal acts related above, has violatedSection 8 (a) (1), (3), and (5) of the Act. Considering the nature, extent,and variety of such acts, I aW of opinion that the commission by Respondentin the future of such acts and other related unfair labor practices may reason-ably be anticipated from its conduct in the past. I shall therefore recommendthat Respondent cease and desist from such acts and from in any other mannerinfringing upon the rights of employees guaranteed by Section 7 of the Act.On the foregoing findings of fact and the entire record in the case, I make thefollowing :CONCLUSIONS OF LAW1.United Gas; Coke and Chemical Workers, C. I. 0., is alabor organizationwithin themeaning of Section 2(5) of the Act.2.All production and maintenance employees of Respondent, excludingguards,-office, clerical, and supervisory employees as defined in the Act, constitute a unitappropriate for purposes of collective bargaining within the meaning of Section9 (b) of the Act.3.The Union named above was on April 18, 1947, and has been at all timesthereafter, the exclusive representative of all employees in the unit aforesaidfor purposes of collective bargaining within the meaning of Section 9 (a) ofthe Act.8 For the discharged installation employees, the period starts on May 8. 1950, the dateof their discharges.For the strikers, it begins from the date, following their unconditionaloffer to return on June 26, 1950, when each was or would be entitled to reinstatement inaccordance with the reinstatement formula described above, to the date of Respondent'soffer of reinstatement.As to Martin E. Duke and Adolph Duke, the period is tolled onJuly 15, 1950; as to Henry F. White, it ends on August 1, 1950; as to Leon Ellsworth,it should end on the date when be was discharged for cause by Malone while working forthe latter under his false "contract."4 See,Crossett Lumber Company,8 NLRB 440;Republic Steel Corporation v. N. L. R. R.,311 U. S. 7. In the cases of Smith, Malone, Steinbeck, and Williams, their netearningsreceived from their installation contracts with Respondent are also deductible.90 NLRB 289. 'CHICAGO RETORT AND FIRE BRICK DIVISION, LACLEDE-CHRISTY CO.3354.By its refusal to bargaincollectively withthe Union as the exclusive rep-resentativeof its employeesin said unit,Respondenthas engagedin and isengaging in unfair labor practices within the meaning of Section 8 (a) (5) ofthe Act.5.By its discriminatory discharge of certain employees named above, andits discriminatory refusal to reinstate those employees'and other striking em-ployees named above,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (3) of the Act.6.By the above refusal to bargain and discrimination,as well as by otherconduct found above, Respondent has interferedwith,restrained,and coercedits employees in the exercise of rights guaranteed by Section 7 of the Act, andhas thereby engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]CHICAGO RETORT ANDFrREBRICKDIVISION or LACLEDE-CHRISTYCOM-PANYandDISTRICTNo. 132,INTERNATIONAL ASSOCIATION OF MA-CHINISTS,AFL, PETITIONER.Cases Nos. 13-RC-2285,13-RC-2286,and 13-RC-2287.May 27, 1952Decision and OrderUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Irving W. Fried-man, hearing officer. The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent at the Employer's Ottawa plantseparate units of (1) "all machine repair, machinists, welders, andmachine set-up employees, automobile mechanics and helpers, andtheir apprentices" (petition No. 13-RC-2285), (2) all electricians andtheir helpers (petition No. 13-RC-2286), and (3) all carpenters, their99 NLRB No. 53.